                                                   U.S. Department of State

                                CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                                    EVIDENCE ACCOMPANYING REQUISITIONS IN
                                         THE UNITED STATES FOR EXTRADITION
                                              AMERICAN FOREIGN SERVICE


                                                                                        04-08-2015
                                                                               Place and Date (mm-dd-yyyy)

                             Roberto Powers                                               Consul General
                               Name                                                           Title

 of the U          es of America at                                           Seoul, Korea

 hereby (           the annexed papers, being                            su .ortin documents



 propos •             upon an application for the extradition from the United States of America
                                                  Hyukkee Yoo


 charged                          violating the Tax Fraud Act



 alleged to                   itted in                                     Republic of Korea


 are proper                  henticated so as to entitle them to be received in evidence for similar purposes by

the tribun                                     Republic of Korea

 as required                   ci States Code, Section 3190.

          In wit                 unto sign my name and cause my seal of office to be affixed

          this         8th               day of                             April 2015
                                                                          Month and Year




                                                                              Signature



                                                                   Roberto Powers, Consul General
                                                            Type Name and Title of Certifying Officer
                                                                 of the United States of America,




DS-36
04-2007




                                                                                                           EX-YOO-S2-00001
                                     2.:       sAW
                                     •

                                            ilfi
                               MINISTRY OF JUSTICE
                                 Republic of Korea



      -7414 -7-



              *1J1O11 r




     ( rt Rti-d1 Ell VA 174 .61 *-9-1-
    -1c                                                      -V—Z1         -z•-1 cZ1(Z.1.-a--qq1
   t -c;)-1      1'11                  LV-11-Tiq     tti               P-Itfcz "k1                9.4   clA
  CE:61-                2)-i


cZ.1 *711 ri-           tz•-1 c,51 '0.:EA                                  Ai
                                                                            ti-td -31-11-V-611      ti-cti




                                                            Ell              A1 g.

                                                           20151,al_ 4-SN
                                                                                 VT, j, • "   '

                                                       T2         cJ




                                                            AP 7.61-




                                                                                                  EX-YOO-S2-00002
                                                                             Al


1113-1-           °14P117d.* 411                                                                7-0:- :01P1T ±o11
1999. 12. 20. 'i                                    ci1                      Si 143tz1                            111          -   --*E1
                  c:1571 -A                   01-4 A1-4}--1                            'Z1


1.1
  1—Call           t11)61- 11,1




lit Ell-q,1-1,11';If                 Al     lA z113           fll -°11 -6-1 -a1:1-3 ii, 4714 -71- 1314.11             4
                                                                                                                      r-                *I
                  3         P1                                       7,14-   21,19.              •)-6-i ES.-117: -         -A-111-`-'1 2
          11 614°11       V•r 1- -t-_•- ig-Vr°11 4- 4711 5-1ai 1:11 t
                                                                    - utirl
                        48_2_ 411_1 1-61-71,                                          13--72 J1l1.O11aVAil
          01f loj 011-0,1 14- -7-71                                          51.-4 e311--qi lq°11              1'4-711


1.2. i(-T.--)1 4:11-,41-c?1 1A cd


1.2.1.    Ail                      -el- ildce-2.-   1997.1 (- )/E_71-                                                :14-u-1
                                                                                                                      7            1g711
          -514, (T-')A-11         71' 1,1 -6;11                              ed‘--r'- 471      sil 2003. 1. (=T-)Ailt-j'a-
                                                                ,*    4,2 91                 opd-Alpo%), 014'2, (35%),
                  71(35%) 11                  --iL, I 014A-11:-*                        AWd.cA L1IEO1AE
                                    AI: 111-,f_14_)_-- 2003. - 2005. A11                          ce Al- (-1-R:it'll                  1-

          70.l%-(0 21=401 2L-8-t-,M1-7:- E-11, (-1--)11-4 42E-: 2005. (-1--)-A-11E_91                                               1 -*
                                                                                                                                    4
          II 'V


            ()AJ1 1                 I 30%-a                     °1701- A11,=7:-                                                         Al-
            1 °,1 011 01-1i4-                       01                   (;I -2-      ] 2 1°11 a1- #                               91
                                            35% 'zs.1-2.7- 1iThi                        01 -26-2- 711—      Ail                     c)J. 011
                   ;4 '1- 4-x1 c'1--1-1 ti-              -2T.=-LT--- 611 41-511-ti- 9)41-1


                                                                                                                            EX-YOO-S2-00003
1.2.2. 01-'1: *L 2007. 10. 41,
                             1 az* 741                                                                    A-      .x111(1-71 -54

             zT51-'°1 61-
            er                                                           Al" "-f-     Vid 43111-,                       -7-<W         -11°114
                    Tq' '*'i1 (51-1-1                       51 (-fl <if 61              1    t91                  21
                                                                                                                   - 44%          2}1-]             71
            (19.44%),                      -;,•/-(19.44%),               -1-1-(2.57%),
                                                                 01A1        7,J v.                   Al TAT-          91
                               4%14                   5" 1)1             1g1 9--        (fl (31- 61 V. 6161 Z. (31,22.-2.* q-A               -Kra
                      7A                                                                            .
                                                                                                    g1I011 01 oi                            2-°J4
                           --8-111 (z1-171- V-7711 (--;,-) 01- 01 -.74 01- 01                   'W-11                    611 41:111       cZ 04 tk
                                                                                                                                                O



                    -87        A1451112-2' 1-1 E—


            EP=2                  I'M (.Z1 Ail        A1         1187a.- 71111 A112 , 7114                                   Z9. °1
                          .-                           czi 611 7•I 131      (zi °I                  1. Al-         761- -1- -a. -44'471. 711 (Z1 e-
                                V-5)-131, --it),1171-1J1-1 Al                                                          Cj.      /al- 1•"'" 1
                                                                                                                                           °

            'CZ
                          .:7141°IN                 30% 61 g             71- t_1- z, .                     761°c-1°1111I                        i-&
           ▪ Al-tFE•                             1
                                                 .71-7C1'61-51- 553;*1-1


                                            si)-1      ,z1A1ijtreittf;K1-.101 100% 4P:
                                           Olg                                                                 0115-   7111111
           1
           - 4-8-
               1-31                                        (171(--fl61-01-V 0101 1-tc.15                                              Al (Z11 11
                -    F1 1 L


13.                            J11J                    711 35                                       Itic;j°1            411- 711 °LI 91 9- 71-4
      711 ;g t1-                           ?), 61                 1471-1                                71- q °
                                                                                                                                                   do n
            -       711-170%
                          70%i1}
                             -151- gi                           7171 71                      cti A-11        -411                            -71


      011             J-A171 711                            All 171'd 71152Z-L7111011                               °1 01 .421---3,11-Al '0421
      7-            -t7- '0 '&1-01 '1.] °,1 -All 71                         -o}711                      711 1;1         'i711
                                   qir           i".11A1- 419,1.31, 1] ca A11
                                                 I                                           Al               71188-ZI 7111:* 711 3 1Litt-
      )0:4- Al 71 L:1" 1-4                                  °                4711                    711 21
                                   %<<i>



                                                                                                                                          EX-YOO-S2-00004
1.31 tcfp-A-1                                                         (--7-- )01-01-V61-01-1
                                                                                           -vi           Al-01011 1.--
         A171.11-                               ooLctl-t- 761 -cf :E--A-11 9-1 *9-43: 2i1:9-4-t1-7I1                     Al 41
          6
         79   *611       rE(1-61-_-17-, 01 al trif 7,51-1
                                                        .--011t=_ Id °,11.A-11s1 '44 71-1
                                                                                        -01
              THi 70% ---P1                          71-°1I21           °I 01-1-1                              c)c}-si71-qP-1




1.3.2. :1%1011             friit-1-a 20064E1 ()1I1I 71 cz1 711 71 igio-t1-711                                            4r) flt

         71     -11-1
                *J, 11A, 4)ruitz,
                               1                                       R01A}                                (-1--)11110.°1

           *VI                   71P1                                         (-:1-) el- °11.161- c)11- r-P2--- 611

         1311 4t1-1-T121 'A 6,1 AI:*          qt.}        -17-311-                 r-1-•


1.3.3.   61 611 tr-1-4                  -Prui cZ1, 411          (51 7,1-A114 t;17711 2008. 3. 5. ()All                         01
                                            A1.14 70.1%                               2;=-1-1 04T871-.0.-±-r-j- 5,000-11)
         5,600,000,000-V oil            61-61siti     org                                                         6J      61

          Thi                                       voloi                          -& ± 1-1p,- 560,000,000-C,
         2008. 3. 21.             5,040,000,0004a                      4_111-Ao1i 4z-                      1.1-0-.


1.3.4.. 61                     -8-110,1                   2008. 11. 7. --A-111 011 MI .11.0.1;11

              icI1                      1      7141011                                                            1 )61-711
         14,781,760,000-V(1             - 13,198J) 9-1 70% °J. 10,347,232,000-S4 o.71-gi
         5,600,000,0003J -°-                oj 4,746,560,000 -V-a-                     0-1 ,L)


1.3.5.           7°14-1712:c? M3ret1P1                      1)61-714311-                   711      '1-e-11 9,181,760,000-V
         [14,781,760,000t1(11-71-0-1) - 5,600,000,000t1(°0c7I-1)]-a- ±-
                         7Li,                        4,746,560,000-V[10,347,232,000WPPIQIN 70%) -
         5,600,000,000j(j'i)i?]                                  Al     (-1--)111 l                I`ZIA11 1,108,800,000-4
         [4,435,200,000 4 X 25%(20081-,
                                      ,i_jjA11 A11-3:)]-a




2.1..    zi                                                              71- C2_            "ES:




                                                                                                                      EX-YOO-S2-00005
21.                       Ail -1                          123.11-611,4-1 Ail sfi-                                                  2014. 5.

                 c5,J1011 A-1 7,1                           14376/- 7-8 1711 "                 CL1 45:- (T-) 1
                                                                                                             1         -9.1 ri 70.1%
                                      t.1-1-4 -Q-1 -I--          0141, 01                                71
                                   4-1)1.t... 01 (I-)0101 -1,1 01-01
             °                     M            /-fl                          4-0115_ NH-14a
             0101            011 A171011               /),I Y. 131                 °ATLI 71-       z.1
      •           °JAI* ALV-81-9,1*1-111-.", "                                tl °1 4 *tl-al
      • 70%-a 61--L'.-5-61                                        S            11-11 -6-j4011 144a 7g 6g
                  4111 1-JiA11                                            1:it 01 zi             4-7J 011 Ai (I.*) 01 01 -t101014:1.-g
      21-01 LH              -11--q71,
                             (        --PrE1H-01 -§-74


2.3. 2004v4 31). 31 cd*E1 200510 7 61 2050_471 (zr--).1,171-pdsq limo]
             4 a -a- 2014. 5. 2. Al                                           Z.:: A1-4                                                0,11

      711 "         All                I-I-17T:                  s?.1-q        7)1                31 91 A1 TO:                         0
                                                                                                                                      TV

                                                                                                  EI
      cz:1                                                                                7iff -3-7" 0               -1-1- '‘'-•

                                7-7        Al id. 01 Val,                 't1 a=       'ILI '0°1 761 O-J 32-               c1 -PA cd
      711           IL                   16.
                                          - 1% *1
                                                1                                         AN -q1 71 71 011 11                          T-31 71
      *       1941 °                       '1
                                            -J..9J-4- 4 P'd 1711 =lel td- V-4.-                                              J--521-tr
      rb" 43-7


2.4. 2003k4 1--(4. 231-E1 20111d 3-V 2°1771-A1 (:7-
                                                - -)A11:11CAL)- 111                                                                "31 t 01
      4A-]] 1E-
            ' 2014. 5. 3. Al -&--1111-;1-A-11-j                                                                                      io11 711
      "-PrIV°J 511°1 (1)A115-1.91                                           a- *4 7,i 011 711 31),14 6
                                                                      614°1-1                        -1-1— IV-a. 0-
      id 7,j               61      RI ()A-111                   /t1        -1-iLrg- ed            71 -?-1 175,1.
                    AIT`.77: 2003 VA 1E611                 ) A tl 1)2                                    -1,1 0
                                                           ii              a, 1171
      •       01'?714 7121 35%-It*-'671-32 • 9):71
          i 4 01:T1 A-, 0l*71±ti14 -7=-11?)                                                               siT---    0]71] c3J '-11A1

                              fir! 01                                     .", "                7-,,k1 1-.--1-27 2003. - 2005. (7-) ';,c-LI



                                                                                                                                   EX-YOO-S2-00006
                                                                                          2005.                  j 7,1
                                                                                                                     3 ,1-
                                     --(31-51-0L-1 4. ()i171- (-T--P-)                                                                                          cZ.12--
                                                                                                                                                                     f-ja

                    (         ) A-1M cd                        °1                   Pd                                                        T17] i1                      711E




2.5. 200710_ 10-% .(0 -14E-1 2014-LA 3-2.1 17V_MA (--7-)61-oltiol-olgtj2-
                                                      -                 -2-q1                                                                                    14        61 Al-

               1I1t           71711
                                  &1 1:111             2014. 11. 26.                             1                             1A1                 -14---vrti1711
                                                        -P1A                        °1     1
                                                                                           j. 'V Z1                            —27                 A-11 E- *

                till             -          x1111-                x1-7.--§"1*I 1 -P1 A--•M                                                              *Ell id-37-1- 4- 5-1
     7171- 7421 19.44%,                                               4HTL-1-71- 44 2.57%-°--I                                                                        914 1-1
         ."/ "-a-liPZ11 -3311°1                                                             'V)                  (-1-1Altil                             V1--E-
                                                      -?-1 *MI -8-11.Z1 gi 1°1 7]A1e1
     ,
     -J51-49-A -*-1--ic1-.",
     ,                                            (0 14O11                                                 I 2-714                             (Z1 *11 c?-1 -()-1 x1A1 611
                                                                                                                                     -T-177    1LLAl (4_                     91
         aj- A1-9,1-611                                               §-'I°11A1                                                      EiL 1A1                 121-61- 711 (4.4
                        711                                                                          01-oJskr-p_-.-E--




2.6. 20071d 121. 27(0Aq 20141d 3-`0 1:70j/i1-7.1 (-1--)01- 61-%1 01- 014-rd

                                                 2014. 8. 5. °J.=.--1_                               1.1A 01 Al 761 A1-                                  oil 711 "           cn
     §         °1                                11            31 1 -11)4 71-x I a 9,1714 -1                                                                       9)1
     xl T-J                     °          1,77              °        Al            rt-g:            CiA                  9F1*1-1 rf•                Vj            7c1- °1   7vzi

     - .4111
     1                                                     AV Al- '21 A1-1-,                                     0-11 4- 132- <1A1--                           tl--LP_       tT-

                    "()o1-01-?-101-01g                                             .1.                            A-11s1                        -?.1.1- Al            -RA 6-1
                                 71                   71,1 -114                          , 7,J       tills: 11711
                                                                                                            x     *J 1434 -PT-                                               71
                              tLi-OF                    -F5-1- 43.1                                                              1-
                                                                                           c+."                                                -1t1-.

    -?1-- q 711        1131 Al-1J                      r?,1' .;671                                                31,1VLI                                         (217-)     61
                                                       11 TAN              7e4.)          °I               c-21fr- Alt                            E-
    7J. '611 -21 P-1                 71- .-2-1               :11:011 A-1                                                 °11


                                                                                                                                                                    EX-YOO-S2-00007
                                     -Al                                 -
                                     /II Tr
                                         it 75- I



3. r-11         6 -;-IL 21


3.1. -if                     .1:61                %1                       111-. l,-.-        11;:1 3,1 71-1- )- 9

                   -ATV                                    31-1-         1-1


3.2. _.-7--A-11      . (1
                     ;                               41A)-

       r 47114 ia 111-91 1- 4.1 -0:                                                              .1:w
                                                                                                  3      -
                                                                                                      -6-111l                               'Th
                            2q
                             ,i_ 01 tt,$)--                                           Ail                                   A-11 el (014 u1
      •--T5--"614 tl-r--)-q1 211.11 614cl


3.3. g-111,1 7H'-                          t.-611 IA:VA 118Z: 41* ADS-

       r                             t11.Td J         1133141*,                                                           1 1J01-A-1171*'fl. i 4129_?-2.
           1*oi fti -A                                VA '4                       r-14 4                                  al-21- 7                    4.
                .g._V-t1-7-11-1-        saitig-e.: Ail (4                EL2E-                         °II: 4711-1 q*.t1-1 61-1-1
                   (614 "27-                     6-1'1
                                                     5*" °1              t
                                                                         dq)                C'Ll.4 1O    1j 6k.'6“)ij.                (511 --Lc:     71
                t- 5VA 61 )g-                   •O         611       f?..1-U1-•


4. C; ±A1


4.1. -8-          71 71-                 11v-49-1                  IJA1 1,108,800,000ti-g- v
                                                118                41%1-                      tr1-4 112-717J                   5kj. °i )21.1 -72N V)
       Oil 1                                                                      4249-32 7-111-*1l2                 I1              °1e-It1.-

                lE 151-0 61E1,                  V Al*---3:"-t-Thid           il 253          %<-113 -*-a-            el                              V"
                    9_11                               a 0           -1 71 71           0
                                                                                                  aL
                                                                                                   0 -

                                       zs',1-41--?-1 611      El- -6J-

       < fval                          249.-: 11%1->
                                                     71 7
                                                        11-9-1             -74
                    1. 21                       .1:
                                                  4-1
                                                    -5PE %I 40i1                    2514


                                                                                                                                                   EX-YOO-S2-00008
               2. i717?Jc,i                           71771-51                                      011-‘E- 15 -0

               3. zi.;- 71 10'0_ 01A,1 1 J1 V-                              =
                                                                            7,. .1:11_ 011                           5J1t- 1O1 4
               4.         71 10 -1/44Tl1ri                                  t-
                                                                            7 7- 311                            1 °11       71-0
               5. 171 510_ 131,?1.-9-1                          -1.- I__                       71 101 o]}1

                             1.7,1A1 °1)61-s-'1 uj.              c11                             ,71 011-t 5k7.1,1

       < Al-        IA 1J 253.13>

               (Z1 °1        AP1                 te            11-
                                                                 ) sj.            9- °11                      •=1- 714--Tg-`*



4.2.                          'OA              C- '71=7
                                                      1- °Pi ;LI                       44- 21-          *17]71.                          71-7; "1
       TijaijAi 44-111            111-(_.7:1) -141-                                               2008. 11.1 A] 011Y.




5 N-13:E 0.1


5.1. *i71011              tN--1±."                               71-i1 it -7g- 1 -1t1.1-tdtd 4'1                      A-11) V 91          A11
       °M-                  °-1


5.2. -E-2,334 4°1 III 'AAA- 41-611 *rs1--A1 ca_a                                                   71±471 -1
                                                                                                           1?.,111- -1-1it 71
                                                          A1.&11 141                 4---A14. V AlIJiL, 7 °J 1-01
           M1Y-           -g7.- ift*Igof 11-                                                                                                *It
          1-°11 75- °I 7111-1q-.


5.3.   4-21-A-1 (517d-1-          °1                                                                                                     A1-2;1 91
                    °11                            °1       -,771i ihi- 11                                     E-               ° Al 7a71 -
       011J.                   71           *}        I7111.:Ott


5.4,                                    261-                                                 71-.71-1                 r-riff-
                °1--R-71          iL,                   c)179-gl           7J-A1-91            /1-e--7-1 -125,241 01-1-14211-1
       471 611=71            el.- 1-             EL 14          :f-1-% 71Lg. td -V. 44°1171)                                    -. 11
                                        1
                                                           o
                                                          .?A      --1



                                                                                                                                        EX-YOO-S2-00009
5.5.                  761A1--9.1 11)                          311 -(114E-          27:64171-5} A1471- 9Z1-31                                  --F

        A11.37             lakr1-4711                                      •711201,      12017.3.:212), AA1-9-                   °,1)7j- el

        .1 15jr4-2-E- &f
        4.5.                                              L   51                6,1,1'617-
        21.        °1--fr)71- 93,--A--e-                      (J11-6.1-17-E 7).1 1-1


5.6.      P V.-1-
   ,), 1114                                                    2015. 1. 20. 71                      -=
                                                                                                    ',117614 Ttl,

                         lAJ:(1?z
                                1)                 1          1T-71-              'A -31 APO_        4-- 71-                                  11-El
        214-t1--    a,    a -Pr A". 717,1-                2029. 3. 30.743.1 cd LI.                       AI                    2029. 3. 30.24

                      71* 5K11                         9,1t-                          -8-1-1--?
        Al- °1--               r-11                                               .•11 od Isl.         -r




5,7. °01                                -6Th V.1                                 2,q115-1-      Pr

         9.1a,                   c7Pc)-                                  95).                   L
                                                                                             - 11. A 21'--
                                                                                                        -- )..11   °'61 s}-1

         4q:1-                  r-1-•


6.     -V:           -11 14111 AI'S 61                                 .1-"e11         :4131, 3/-1                     tl -91
                                      41-0-111-;,1-           td

             91c1- At                          i}A                      fiM 41'614%-e-•

                                                                   2015. 1. 21.


                    r)    A              1-   41


                   -(1711     Ti-                  c:),   4°1                           114-,




                                                                                                                                    EX-YOO-S2-00010
                                                                                                                                             ?,1

                                2015-995


                                                       721110-1691825



                                                                                                         2015. 1. 20. 11:38

                                                                                    *A217,1-             20-11 8 30.                        221-N


                              xl 714 21-               cF                         c.0 ta..1
                                                                                          .zL                   t,- 7,,-1•4_.1-

          -71-                . 7- A1
                           °1 1
                              1

                                                                       51 -2-1 471" 1V1 7 4 9.1-                          r+31
V     311S14t: ';iJ 1:64-0 o i* V al
                                                                   •     }T11     t:71-     Ac)1fi. ° -Pr 71r 92., NI al 4-PT
                        *F1 41-1 49). CI-.
                                                                                -121            ° 71" civ1, °


111   3J-1 5-1 4t--. 0tiF °1,9r          1 -r-A17 A1.12-1              41-.-A, 71 ;1- °1 7.al 4-31-71 A-11,Y_          4'1'

                 JiL    *471 01-1-1             71'         II".       -PrA..71 7,1*°1 134                                           1-11
                                                                                          2,7          Aj       °11 2=f-   c'J                 ti-
                                                                       c)]
LI    11 9-1 2(1-t-_-           71 71- (4).
      (r--9s;                ti-2-1            '€.11                                              2015

                                                                                31_1" Al"         0 1'




                                                                                                                                  EX-YOO-S2-00011
                                            „

              -91
           9171

                                                             v41           oIIL                   T-

    01- 01:a_               ( 01                01-01           01.011-_ ,:j                              •k-1 01
                                                                                                          - 0, - i
                                                                                                                                 19.44%%


            -9r-1 L14                       4- 811 :12. 711 71                                             u-

                                                                                                                  (>1, '         8 71, ()                .811
            '71                                         ()°'
                                                                                                                                                --k01-
                                   (2H                      °Cr, (.:-T-).)‘11                                        7     111



—                 17,"71-
            ag, '47                             , 2005. 11. 28.
                                                                                            1': 71-
                                                                                                  0 1:2                    j T1
                                                                                                                              - • 69-3 1. -If. 011 '

                                                                                                  Al-                21 7-11        °11     91
                   - ? 7112,1 Air(1:1
              °1tiTh_

 1-71             °1-       9-- V- °1 4 Al SA1-                                           °1 A-1-15:371-
                                                                           0              °,4 34- 91 r+.
                                                      cLi



2. IV,         AP-j


                                                               E-(°1-76:1
                                                                                I

                                                                                     ll                             )°.11 ti1             7,1                   71-
    71-.                           ?-\-11                                        A




                                                                                0- T.3
            *Alt- A-115'                               si                            -r- 0 —
                            -70-1 , 2010. 3.                                                                T..      5 55810, 565-3°Il 'it:-
    0

                                                                      11                   '21 a 44                                    V---a- 4A1z:1
                                                                                                                                  (),14,
'                             011
                                                                             51 .Q3 471_                                                          717
                                                                                                                                                         11 A Al.
              ±l-°1-                                          ---3A    --,                                                          I



                                                                                                                                  opl Cs, ta---
                                                                    C*.1        0 0                                                                ,
011 1,1                 °                                       I- A1,


                        °P                                    ' 1-41                      11_37_

 25,000,000 f(1                                                                            (>C1
                                                                                              -


                                   ” ... 25,000,000-V                                      ill ........

                                                .1,
            "71- 01     Till 1
                             -11-                oon




                                                                                                                                                           EX-YOO-S2-00012
EX-YOO-S2-00013
                                 •               Q 0                                                                    ST70-1IC917CS
                                 -1:-k
                                                                                    V         ( c7        -S11
                                                                                                             1:        ro                                itz                   T:TOZ 'Era
                 [-a -4-             y          RE:2
                                                                                                                                  -•/                                                  t-Y-tc2:
        FI'f•-t., Ft>                                                                                      Lz                 00Z 66t 6 pe
               t-YiLa tt-L                           a= La --tj-tY
                                             4;6,                                                                                                PTL             -8--tY iz-tY
        -1Y t-§ ktg
                                     TE‘I-4 0                       [-Q                        ,         'lc                      600Z                                -127       [V- [o
         t-c
                                                           0                    LU.                                                                    1•
                                                                                                                                                        ••   t   1i                [it
                                                                          t 0Y th 1-0                                                         R) -t
         io         lh
                                                                                                                              (          );.[N Fe)                       1t°
                     R-k 1.t.Y                                       1:(0          -to               ,     -to         -Ls?. 10) [Pio                                             trY. •—[-ns
                                                                    4-                                             --tQ-wk,1 --,--TR-000/0001066 tv-t.
                                                                                                                    t7, a 000'000'0C                                   fk000/000/0Z
                              iY                0 tic ;11-Q-
                                                                                      , to                                         (Z) ar- 442 -P6                           k            t'zizz
                         If-P-c-C
          Pz*ZT.                                           tY               tjo-                          t(4 -t-qrz                          -t-a000/0001oc
                                                 -
                                                 51[0%ro tot'(
                                                 10                                                            -P.,- 146                      104-75: Rpt-.2:FzR 110.-t4W
          [IT
                                                                                                                  1"/T:g                                     :to-IQ-RA -5-7;51Z
           0 Ia.                         0                                                                IY           11?-- 1:15- [Y-t9a [-Y [toR-kiy
                                         t<>                [-17!                           t2
                                                           0 0 El                                                                                                                             .-1•Y
           EtaTT,                                               -o
                                                             -- 1.Y                         1-frk 4-k' Pz.17 'OTOZ -)0-V1-72T..-g----
                                                                                   4c,?,/        rA,                    t15   *
               to -.IT [t.2
                                                                                                                                                                                   0      L
                                                                                             {?41-                11
                                                                                                                   6
                                                                                                                   1        RI:ta- 614 [to                               [V( PL
                                                ..P to ,RAY [171                   Et?                    to )                h         Lt2
                                                                                                                                                                 *P,--000'000iszti
      4 9.1
                                                                                                                                                     2.1 011, 1 A-4 I
                                                             s? .8t 01, 2009, 1                                                      0
      A1-              °1 Al-
                                                                                                           o' 71_ 71 A.-                                         ,
                                                             -6- ie.
                                                        2.1- ---        A                o1 0.1                           r     0
               Avg-
                 z72•
                      A-I                                               0   In           .AA '


               ,T1                                          p-1                                         .71      •-2-3-       e-1-
1-,                                        a       t

                                                              4 f-34,       1• • 1_,      7,1                  )zk                   0151171                         -)J
13.1--O--a-- 94 300,000i°1
                                                                                                                                            1 01:'
                                f51-            91A- ='& Ili 71
                                                             - „et.                             0          0 12. a'             0 /11                   2.      4 7j


      2,        a                      8,514/130-V -*                                                    01* - -cc                   -?-1    9.1211 4.11

2011. 12. 7 74711i7.1 11 c>-,)                                              (4)71j191-                                               328,436,704.-

                      Om




                                           .1(°1 (-51                  7-11) °11                  'tt         11                                             °11 3a-V-.
               -±11

                                )

  (1) )6-1-RA-14-f,                             so
                                                 00

        -c214. f.::- sill '611 A A1.                                        9-1                           Aj                     Z';
                                                                                                                              : 41                      A
                                                                                                                                                        - Al-

R. al Ai- tsLi 71                   374'        f:51-                        1., tti
                                                                  2008. 1.7 '1                                A Pfl- )*J °11

            -Z51-       L2                                 1 91°1,                                      ';-1. 31-                                        71/

                                                                                                                           C)                  131 0
                                                  7}                   -               Aj: }-}1-2g. 41- C11          -3-- -L1.-

 300,000                            atir                                                                      N1 7 Rj•--                        c5,:1 011 Ts,-.j.

                      .91                               t9 C7Fi                           t111                       .9-1 1.0 —1.5%

                                                              -1 1:3_             YA NI 1 Al-                  El         181898;710                                  Lit
       *-gl 741 91'                    ,123

 In-            7:1 •-g•-• 1]                                          11 2010. 6A                              111             t;-.}1                           (5) 71
  rfs. 1.77

 711 91- 7E1:: 01               711 1,235,426,771i*                                                                   f!-C1




                                                                  tr•J51“:1 2011 • 2 . 7d                                                       •'141




                                                                                                                                                                 EX-YOO-S2-00014
                                                                                                                                   o                   1,31
    3;
     21                                                       () if_     20,000,000 •-c!,.-1••(--)---
                                                                                         13_1 -7.1 0) u_.1-              (6)       .71        01    71- 0           till
°1 Qs.--) Al
—r                            t7:1 2011. '11.7/1- :71 11.

20,000,000-V A21 11-71] 200,000,000-V                                                 7,1g HJ01- 01-4- 1                                 -4°' 0--



 (3) Al                                                 Er6
                                      c                             A                 *C'ei               Al-                     .17_, ()1                 iL
                   4-1- 01-i11 1 -°-1

                                         °_                         g-         1 -9-1
                                                                          7-1 91                   01 V.               TE-1- K1 4 ()                                       At
     Al              71 ••-°1 t1                                    1

                                                         "2-1 9.) •r_
         ta                                                    ,,

                                                               7.1 oi R., 01 Ai_ 0j,                        71        SIT       01- -12-- -8t a-
                                                                                                                               -7                      2013. 3.761
     01 011 111 91
                                                                                                                                                              To        1o
         tl• 71'         APT-             Al                    )                        Al-           z1-% 01 :0_                                 L.-'L•             7-11

                                                                                                                o1                                                    A -81-
                   011   7011 Ai V•°11A-1                     IJll ti}]71-   01-7-01                                   ,)‘ °I           g- 71" 731
                                                                                                                                      Al;                              o


-I--                     2J             A)-1       71 7 1- :l71                            • -Al                *°11i II-T-4 -a, '01-1 19-1

                                       --a- 1L71-011 L7- '3-d 'al                             741 (If ti-                                                          71      -8-1-

              7;                                                        A             -V--El        3j:                7 u1L                       it 01it

              AHAE PRESS INC f_ 1,656,598,080V,                                                                 711-4c37. 7
                                                                                                                          -)3,                                             a

          Fl 2013. 12.7,17471                                                 1               -
                                                                                                   ().1         -IL          (7) 71       -                   01             -11
 1:T4-

19,862,077,987 s'Ll                                           ,-
                                               71-q tg: 01 01-E                       • 0 01- AA u-•



 Ili A- 7J 'I.]               71-       -5•1     Ig•-•   011 3--J-qPil                                      )

              51 -21
                 (                 )'11 la:1g" §:1                       ?r)2-1                                  1*1           -11-      0101
                                                                                                                                         1_   A-1151.--12+14.-

                                   11111 '81- 71 -?-1                          t0-•                 A Al_ 01


  71-y- 19.44%* :Li                                       4 Ail ri             e         /8         \1.11
                                                                                                                     31) •
                                                                                  r                                     ),-1 A1                    r          - o / 1 -5-1
          01             -R-J11                          :a
                                                                               :.<1 24         no 04,                51 71- )-11      u ()A                      ...-.\--LnRcy
              9 003,1         M
                                        T.7,73 o ;-:3            - • 7.'3- 1- _II, 2007.0                                                ol        o
  oil; 71 (35%)                    I
          P„)      ‘.1                   --3-1.111-(19,44%),                                      , (19.44%), 4,                                                                   ,




                                                                                                                                                                      EX-YOO-S2-00015
(2.57%) t -1                            71-14.- 44%:                                      "11 ().0}i                         1- 01 •:&

                                                              1
                                                      7,1 oi 0,                            m...81 2a. ,01 •[.--
                 •0 0 -                     •                 0 -0

                 01 01 Al ‘d11 7.1 01 9,1 4'1                                         4-71-

                           111                    t             '01           7,187:: Ail1-6-(:)1`        7:11 25:,             14l rfaic                                 '11


             (?) 011 t1Irj-81.                                                        01 (                                  .. t0I z••••: (>11 /71Rc Al
                                                                                                       01- 01 -c?-1 01- 01 -SI

71-                          •=2. 011 0                         •         4.1,                     . „).0 71. ()


        I Ail 91    311-                           0 1 --                            qi1011                        -71 28 7 -al cr 01:

                                                                                      i 41 1,                             1 'J. id P-1             .R.01 Al O17
           'ad                                  432 51 -5217,1-t.

A-11                           - 1.4170•1%
             V-71 (2)A11k1T1o1 A                                                               IL                                               11
                                                                                                                                                 51-1`i -91                ed


71171-                                           () 15±80 0 1 _12,1- 4- V:                                                       N* -a.                      01- °1-T4

                                                                                                                   (fl 01 01_91 01_ 01                              7,r


fcl              :g1-7-11 9,1 °1                                              '35:1 7iil1                 i         9l          H '1,1 "M ;,I135;Z:
                           71-91 7Q%LO}137.. oLou1O1 • . 11-                                                                             q•1:1-°-_-'7T7...
6-11

                                                                    cel Ail                                                 4911:1-,

        ol         Tx-                                7-1-},f-- 2008. 3. 5. (-1-)                                   01 It-Pr               (fl
                                   . 3--1
                                   1

 VI70.1%                                    c),:j -71               A171 14,781,760,000-5 1(1cj. 13,1981 J_E-1-

                                                      5,00009„1 5,600„000,000-V 011 ()0f 01                                                        0i- 01 -a- tr-g,

 °cM                 ',
                      T.-114 till r•ji                                  Cjj               211 Qr                   7x4-                                       4°1

             .4,1" -2- '4 7-1194.3- 560,000,000-V., 2008. 3. 21.                                                                         5,040,000,000-1'1 --a-

                      °11 4'4 71                                E- 31-3-1       2008, 11_ • 7,                                           - 1-i-7-1.9-1 1-,1 91 Ail
                                                                                                                   H11°11 (-i-7=)1,11;','1
                                                                    0                                                                           ,-).                      Al r
         A —1         011 9) °1                                                        4'0 A1& 9.121H0ii H

 14,781,760,000                                           HJi                  5,600,000,000-V91                            Q11 9,181,760,000
                                                                                                                                                                -    •
                                                '•;.'4.     I:1°1i                                  H       01 7j           ,                      01-?-            71

   11                            7:11
                                 .
                                                                                          127- )

                                                                                                               u o:                      10,347„232,000
                 7,11 71- 0                                                      or -31            r                 /013


                      5,600,000,000




                                                                                                                                                                         EX-YOO-S2-00016
                                                             (.)1   2'1.1-71'4

  0.1    ,   (-7c-) )4   Is-.4 .91 2008--ill. A-111-   A- fi MO8,800,000 -(8

[4,435,200                     4,746,56°N04) x -)R w]-Lc1.-- IT•       -   9.11---1- •




                                                                                 EX-YOO-S2-00017
                                                                t-ET- R(1)
                                                                7

                                                                                                                                  51312
           alA1        g       71 1 CUM /k4
                        •
         2010-03-31    MA-112              1121                          25.001') 000                  7.1124 21f.
1

                                                                                              ?J 211 )11.T:       21
2        2010-04-30             2
                              _• _
                       MAil                                                                             1              fl•
         2010-05-31

4        2010-06-30    (1./ 2 2                                              35 • 0130,000    1:..1 2-1 Xi 1Tf1 'A 911 „g


         2010-07-31    351912                                                25,000,0              ;1-J 3119


         2010-08-31    MA-11 2                                               25,000,000       29 311              95                      4,4:t

         2010-09-30     -MI 2                                                25,000,000       93914101294
7

8        2010-11-01    ()All 2                                               25,000,000       .9       X12.2 244


9        2010-11-30    1.-7-)7112                       :191 494973          25,000.000            21 XI g fr.


10       2010-12-31                                                          25.000.000


11       2011-01-31                                                          25.000,000 9931155 35 95


         2011-02-28                                                          25.000,000 ?g-                        9.;
12

13       2011-03-31     K-)91.2_                                                 , 000.030              3:1- 55


         2011-04-30     C-1-i MI 2                                            25 „ 000,000 99719 4

15       2011-05-31                                                           25,000,000                71532035


16        2011-08-30                                                          25.000,03                 7.1 L-72 -<2 -94 E.

17        2011-07-31                                                                    000     31 9 71WL, '•?,`


18        2011-08-31                                                          25.000.000         9321 7.1!                '25;


19        2011-09-30    (All 2         1     25                               25,000,000
                                                                                   •

20        2011-10-31    M Ail 2             .1.1 4949                         25..000,000        ?:3                   (21 fft
                                                                                                —••

21        2011-11-20    (9 MI 2                                                25.000.000        93 )1,12 c!.


22        2011-12-31                                                              600 ;01.1

                                                         :141                         1.200
23

    24    2012-02-29     99 912

          2012-033          93 711 2        114949

          2012-04-30    199153

          2012-05-31     140253




    29    2012-07-31

                                                                                                                                 EX-YOO-S2-00018
                                                                                                                    1)

      ....     - ....
                                                                                     31 t' .4-57,it-1                    25, OM .320
30           2012-08-31      (2 8 )412    :   ID. -g- !I.14'                                                                                                                                                     _
                                                                                                                           ..    . „                    .......          .. ..............„.........

                                              71g 2-1-                               3- 1 -7a. 4.fiJ                     25 , ON .0D                    ;;1.111,I-.431
31           2012-09-30      MA112

                                                                                                                         25,000,000                     .-i'l Z4 )II, I.2 I
                                                                                                                                                                          gI 9-4 f;I                     I
32           2012-10-31      W.44112.         II 4 .!.-4


                                                                                     I91S--47,-I                         25 OW , 000                    1010 4                        g 21 f
33           2012-11-30      1I412            71.1t1;*-1                                                                                                                                                                 ._......
—
             2012-12-31      MA412            -TM I..,!
                                                  4',                                                ?.'                 25.000 000
34

                                              11 Ig' f4-4                             31-as;m                            25 000,000                       - ..T1 Ii',I' -gc1.1q.
                                                                                                                                                          ?
35           2013-01-31     • MAD c)                                                                                                                                       „.....„
                                                                    ..........
                                                     - 4v
                                               -;--) ,,.,                             91t-T--.11-                        25.000.000                       -,?;:4`,-1 X.i. 3310 !11 I
36           2013-02-28       M Ail 2          —          —


                                                                                      31-Z--."--m                        25.000.000                       1010 IA:1 •EL-;             1- 1
                                                                                                                                                                                   ' .1
                                                                                                                                                                        :4-II'tig ,I4
37           2013-03-31       M 10I(2          _TI g I'I''                                                                                                                               ,

                                               ---) - 1-,                              71-1-- •-• 61.                     25,000,000                                      I- A .`4.4'.4i. 1,
                                                                                                                                                           10 c,)-,_ Ts.4--7'-
38           2013-04-30       MA112            „L„...,_5


                                               11 ,I' .II                              31'a. . ' 4`‘                      25,000,000                        -II?-4          .):4 12 @ 24 (3
39           2013-05-31            12


                                                II I-,-`,.,•1
                                                        - -T                     I     3I        10                       25,000,000                        -,I4-1,-:1 `A A P g
 40          2013-06-30       M )412
                                                                                                                                             --1
                                                 II ',A:1 V-                           31                                 25,W0,000                          'g- 5,4.. XI .1'IIL.' ': g
 41           2013--07-31     Fr-9A-112


                              M1012                 )          1                        31t4:44-2                         25,000,000
 42           2013-08-31

                                                                                        3l10'101                          25,000.000                                                          4,
                                                                                                                                                             10 ?..1- Xl- '4''_-' I,:-;1"4:44 54,
 43           2013-09-30      M Ail 2           115g 4'4


                                                 22 Tg; ;al                             3111-`1..'- E1I .-.-1             25,000.000                          10 9434-1-1-7" 10 2-42
 44           2013-01-31       89419


                                                    - - g-i-
                                                 II g                                   3 1 t il,i                        25,000,000                           ?4 ?,4 11 'Y ge 94 f-r.
 45           2013-11-30       83412
                                                                                                                                                                                                             1
                                                 ----, 1.5  tt
                                                       ,-tt ,...:                       31101010                           25,000,000                             ,1
                                                                                                                                                                   - 7.1--- g el 10
                                                                                                                                                               ?g --
 46           2013-12-31       83412             -14


                                                  1111410                                31 -it- i4f--1- LI                25.000000                              =:): -̀:::11               r- 4' 4',
                                                                                                                                                                                       la r̀,-If4-
 47           2014-01-31       83A-112
                                                                                                                _   __      ........ ..,... ,.......„                                                                  __—„-

                                                  7) g- p                                313141 tf.                        25,000.000                             ?..- '4;4 7;1 c-I- g---.-'- 94 It-I'
 48           2014-02-29       83412

                                                  ---1-RI.....
                                                  ..L.—    t.4                           31fg 1- d                         25,030,000                                                          - . .....
 49           2014-03-31       MAO 2


                                                                                                                    1,225,000,000                            10
                             S. A




                                                                                                                                                                                                                     EX-YOO-S2-00019
                                                                                                                                                                    )
                                                                                                                                                                               I                    ZV•„-:„4                   I             ui 2
 .                                                                         011E01A1.-                           -. ,
                                                                                                             ----  ,-4 Xt                      1
-,...

—                           A1                    T•ii ig- Xi                                                                                  1    rq-.)1,1:   13 91 )
                                                                                                                                                                               i-
                                                                                                                                                                                '
                                                                                                                                                                                1
    1             2010-04--30 . W.:i.:.'. -61W LI ,-k.i,zi                                                                                                                                                                     I
                                                                      1        81g .0
                                                                     1         C:' A-4 ,>                                                      1I
                                                                               1,  . ,.-:                    3 i Yk ..-'.V. 'f:                          ?•0 . 000 . 000                 . .e,.,
                                                                                                                                                                                         8')
                                                                                                                                                                                         8
                  2010-.-05-31                              .m-
                                                             • ,,,..! ,                                  .
    2                                                                 1            .1
                                                                               3142?                                                                                            i
                                                                                                                           12                             30,000,000 g                                        g
                                                   E1-121 Z1. 01                                                  e
        3         7010-06-30
                                                                                  g
                                                                                                                                                                                                                        "
        4          2010-07-31 '2,-s1̀2111cW C1742.1                                                                                                                                                                     ...„

                                                                                       L./                    91                                          30,000,000 •
        5          2010-08-31                g.T.I W110121 t
                                                                               1-
                                                                               ()1 g
                                                                                   'Ll LI                     310 '57.-k?:1                                30.000,000 g
        6             2010-09-30             M-T. 2.11 gt 0.1712!

                                                                                                                                                           30.000.000 2014712123216-1
        7              2010-10-30            2321 51712.!

                                                                                -F.-1-411 LI                   314:'fg-Al                                  30.000 , 000                      -•=,g g 7.1-ff'., 5A. 91 •"'.
        8              2010-11-30            912          EIX12.1
                                                                                01 24 0                                                 ....„...„                                                                                  -1--      -------

                                                                                -R -L4 L,1                     31214.-1i                                   30,000,00(j
        9              2010-12-31 2322)1(--517181

                                                                                                                                                            20,000,000                       ?Jg Xi -..T. g,- 21 ..4.,.-1 .
        10             2011-01-31            23.2 all           712.1
                                                                                 81%1 '6:1
                                                                                           t-F                                                              20.000.030 ?A Xi                                                        1
        11             2011-02-28 R32211%.151719.1
                  y.                    ^          ,••
                                                                                                                                                                                                                                     i
                                                                                 -R-1.1 LI                                                                  20,000.000                                              T.-,' 'al !'';'. 1
                                                                                                                                                                                              g `<?•.' T.1. 'i'''. ',t'
        12             201 t -03-31           (Q2.211W                                                                                                                                                                               I
                                                                                 51- g 0                                                                                                                                             i
                                                                                                                                                            20.000,000                        ?A g 71-...':',
                                                                                                                                                                                                           •;   . ,,g-ii-3: •
                                                                                                                                                                                                            ''-:4'
        13             2011-04-30             M.2.21120 LI T.19!
                                                                                 Big T.'41
                                                                                 -,9- )cfl 11                    91a:1--aLI                                     70,000 , (XX)
        14             2011-05-31 MS-221114T.1712.!
                                                                                 6-1g 0
                                                                                                                                                                                                                      i
                                                                                   i.,-.4 Li-                    9 t I-
                                                                                                                     , witu-L1I                                 20,000,000  :?,:i g ad- .Fi.:!- g •-c-1 if..,'. 1
        15             2011-06-30 232122,1017121                                                                                                                                                                      1
                                                                                  61-g0                                                                                                                               1
                                                                                                                                                                          .
                                                                                  R-L41...1                      •:.31,....,,...,,,,,                           20,000,000 ..;1  °' ,-..
                                                                                                                                                                               ,,..,             72 "'
                                                                                                                                                                                     -rt l'72 '-'f.....,        .4.-. I1
                                                                                                                                                                                                         ....., o'
            16          2011-07-31 23922i45202.1                                  61 g 0
                                                                                  -                                                                                                                                                     -{
                                                                                                                                                                20,000.000                      24' %H20112
            17          2011-08-31 K.42a11W1:1719.1
                                                                                  Sig 0
                                                                                                                            a?..                                73,00() , 000 g                                    §
            18          2011-09-30 (4922.111407121
                                                                                  '61g
                                                                                     -Li LI                                                                     20,000,000 51114) 1 94214121
            19          2011-10-31 Eit.2.11 E-17190
                                                                                   512491

                                                                                                                  3 1 2321121                                    20,000,000 194! 9421412
            20          2011-11-30             ce,,
                                                  .3„,9211,T(T.11.1-2.11

                                                                                   519414                             i                                     • 20, 30,000                        132)494 12.
            21          2011.-12-31               3714117161
                                                                                   01 ?,.j

                                                                                                                                                                 20,000,000                      24 '24 51
            72          2012-01-31 gs) a 21 K! 2.!                                                                                                                                                        ^                        " •
                                                                                                                                                                                        ..
                                   . .        •

            23          2012-02-29 (1221224 5 1221 I
                                                                           -
                                                                                                                              ir4-;
            24          2012-03-31 23221114 Cv•J

                                                                                                                                                                  ,V. 000                              '14
            25                 -
                         2012-0430              (4,)S2912111 720


            26           2012-05-31 17-:;..';.}.;.:',11..',1[11-1,1"-,,


             27          2017-06-30
                                                                                                                                                                                    -
             28          2012-07-31                             :Li
                                                                                    i•51
                                                                                                 ...H.

             29          2012-08-31 M
                  ^                -••••••


                                                                                                                                                                                                                                             EX-YOO-S2-00020
 L._      21M                                       EHILOIAF

                                                     §;:PA
30     2012-09-30 M„..22119'.,-1 LI X121
                                                       f-).   91
                                                                                     20.000.000
31     2012-10-31 MSII91OXI 21


32     2012-11-30                   07.12!                                         - 20,000,000                  93919191        I
33     2012-12-31         9.. all91 LI ,
                                       -1:19..!                                      20.000,000            y,1
34     2013-01-31          92 2.11 %LI Xi 2.1
                                                                                     20,000,000                        (2.4
                                                                                                                        _

                              all    C1712.1                                         20,000,000
35     2013-02-28

                              91 19 LI XI 21                            319-         20 .000 000
36     2013-03-31
                                                                   m-
                                                                        919:9101      20.000000
37      2013-04-30 9122.11901712.1

                                                                        312-T,        20,000,000           •71 1-..      2191
38      2013-05-31 g6-T'. UV 01 X121

                                                                                      20,000,000             ;Kt      § `Li .t
39      2013-06-30

        2013-07-31                                                                    20,000,000
40

        2013-08-31                                                                    20.000,000 919171919121

                                                      9191 L.4                        20,000,000                          94         .
 42     2013-09-30 91122.1191 LI 712.1
                                                      019191

 43     2013-10-31      94919191C-1 7190                                              20,000 , 000    .94 "i_.4 71        -2j,


                                            X1(2j                                     20,000.000 49537133399191
 44     2013-11-30 942
                                                                                            ....... „_,
 --------
                                                       -RN L-1                        20,000,000 91197191-399191 I
 45     2013-12-31 9492ii19Li.X91
                                        y              9191 91

                                                                                   990,000,000       f_




                                                                                                                                         EX-YOO-S2-00021
                                                  C/1.41011,                4 T1
                                                                           '1                                            8252               I   812




                                                    01818               3181818
 2         2009-02-27       R1,01611
                                                    01711°4                                                                         ..
-
                                                                    -     -a                      92,6313,420   .    182582712918
 3         2009-03-31           01811
                                                                                                             L         1377(552
                                                                        1;31i,t1                  52.902.300 !
 4         2009-04-30       gc-igrfjli
                                                                                          i   •
 5         2009-05-30       c2-5:10                                     13(191852


                            Wr        641                               :1(1918 2!                59,52.2,800
 6         2009-06-30.

                                                                                                                       75. 1755.5
                            18 0161!                                      71LY ttit               65,986,900
 7          2009-07-31

                                                    0(1871!                                       74,332.910'        2252
              2009-08-31
                                                    01111118
           ...„,
                                                                                                  85,358,9.          1852
 9          2009-09-30
                                                     017,114(4
                                                                                                  22,492.640         185282712918
 10         2009-10-30

                                                     01?-_4- 141                                  1
                                                                                                  1 5.699,660
 11         2009-11-30
                                                     01.718
                                                     01 7,4
                                                         -'                                        65.440,520
 12         2009-12-31       1801-611


                             1801611                                                               25,357 ,31)
 13         2010-01-30

                                                                         3! 751923!                34,552,840
 14         2010-02-27

                                                     011g4               311(07,                   98,678.620
 15         2010-00-31
                                                     01X11,g
                                                      0(18)41            711919                   113,95.: :.e.:10
 16         2010-04-30
                                                      0171118
                                                      0175711.                                    108.965,880                   852(25218
     17     2010-05-31
                                                      013,11`g
                                                      01 .?,1 h11                                 119,595
     18      2010-06-30
                                                      01711g
                                                           All                                         , 733 6(30
     19      2010-07-30
                                                      0171118
                                                         711                                        57 '
     20      2010-08-31       1801.811
                                                      01)n
                                                      01 72 71,1.
     21      2010-09-30        5.-7-90


     22      2010-10-29        (---fi 01-8H                                           -


     23      2010-11-30        5201611


             2010-12-31                     611


           1 2011-01-31        180(


             2011-02-28


             2011-03-52        1,7•41-) 0


     28.     2011-04-79

     129     2011-05-31 1       M01 -611
                                                                    _

                                                                                                                                                EX-YOO-S2-00022
                                                                                                                                                     Ei4
   Pi              (..;j Ai        Xil      )I       (U101A1-                                   C,                  :))    SI


                                                      0111* a                                                                                    L1. 711'.-1        -112                  1
                                                                                       3!        0101
. 30
             •
                 2011-06-29        ff-'1018H
                                                      01),-M4                                                                                                                                 •            , •-
                                                         OH:1                          3101-41                       57,473,630                01 6.6 01-L77
 31              2011-07-29        M01•611
                                                         01711 21
                                                         01:•14 Ail                     I                                   052,12             51471010151
                                                                                                                                                        .
 32              2011-08-31
                                                         01111g                                                                                                                               I
                              „
                                                         011 MI                        51* :1 7.!13
                                                                                                                                                                f
 33              2011-09-30
                                                         01 7,11 21
                                                         0141711                                                    117,824.120 I              6,0 07601
 34              2011-10-31            R01511
                                   .                     011,11'4                                                                    .1

                                                                                                     L-7-1,71                                  =Lj' .4.24 A. 41375
 35              2011-11-30            gs)011111

                                                                                                     a
                                                                                                     -1-
                                                                                                           44        105, 125,510                        0, A 1 'A                                I
  36             2011-12-30            R01811                                               ;



                                       14901411                                        3101
                                                                                          -01-75                          32,855.670
  37             2012-01-31

                                                                                        91-24-01                          54.586,090                      .EI          Mg?, I
  38             2012-02-29            P-P0111H

                                                                                        31010175                          99.418,630            771 76 33 A10175
  39             2012-03-31            C-q 01 [Ai

                                                          017,4- M1                     31010175                      126,176.930               01.477.4 Al § 11..q.
  40             2012-04-30            M01541
                                                          011H g

                                       27} 41             01 III ,S&.!             [    91*I':,-
                                                                                            - 1                       153,315.340               01 1476 Al 0901
  41              2012-05-31

                                                          0174101                       3104.                         152,717,850
  42              2012-06-30           04101611
                                                          V -.;1                                                                                                                                            •     •
                                                          01A gt                        91S-4-m                           88,315,150
  43              2012-07-31            MOrall
                                                          :gg 4''j -T--
                                                          0111121                       91S                               71,302,970                           33 AI g1,1:1:12.
  44              2012-00-31           14101511

                                                           0141121'                         91 ft                         109.725,550                 R11,114. Al g
   45            • 2012-09-30           (-T-)01511
                                                           471 114 01
                                                                                                                          117,211.0551                         1511 AI g'5 )1...5
   46             2012-11-12
                       _
                                                                                                                1         117,887.270            357593A1 1g
   47             2012-11-30

                                                                                            3007                           67.795,940 I          e.11:F.,AF
   48             2012-12-31             M01811
                                                                                                                                       I•-
                                                           017121                                                          29.42,4,940 I -2..1                                                        I
   49             2017, -01-31           cq01-811                                           5101-0175

                                                            017.1i 01
   50             2013-0.: 28            14101811
                                                                                                                                           I
                                                            0171151                         31*4201                       134      . 570                        .L11       -'-111-11111
   51             2013-03-31 ,           Ra01-511

                                                            017.11 21
   52             2013-04-'0             71601611

                                                     •      01D1':=J                        .71010175
   53              3013-05)-3            (41'0101
                                                              1,.1L-14-•

       54          29 3-06-30            728I5/1
                                                            --11q

       55          2013-07-31      ,6-510101
                                                             4)11),1'1.1.111 •11

       56          2013-08-30 1-

       „),         2013-09-30            M 01


       58          2013-10-31            M01/1511
         -------------.-

                                                                                                                                                                                                          EX-YOO-S2-00023
01 At

                         Q1.


        311k. c.T.



                     5,346,311,045




                                     EX-YOO-S2-00024
                                                                                                                                       (4)
                                                                                                                                              :21 r.,21
                                                                 01.11.01AF                           +
                                                                                                      j 7,4                                                                                              E4,
               AI             7dI ;14                                                                                                                 .;                 1


1         2009-01-31

                                                                                                                                                       /. 80i
2         2009-02-28

                                                                                                      311.1 -Trd,f;                          10 , 049 • 271                          ''.!. E. i-u 41 g fi.                                      .
3         2009-03-31                 LI2t
                                                                                                                                                                I
                                                                                                      31-.7t 1
                                                                                                             5.                               8 . .•,-, 1 , 148 I                     i<:', •R i:?1 M ,.:-•,- .f.
4         2009-04-30                 L4 24                         ,?.i.-.)1 ,J ,

                                                                                                      311313- 12                              8 ,944 , 311                              'g E. -',i.!1 .4 g t
5         2009-05-31
                                     _
                                                                                                      31 fr-,75--                             9,369.197                                 73                   A1 g
          2009-06-30          52 1' Ll 24

                                                                                                                                               9,339 . 334                              133113A17313.
7         2009-07-31          f-t-IF:.LFaI                         13Q1173

                                                                                                                                               9,194 , 022                              513AI5213
8         2009-08-31                          at                    ti11.716"?.t

                                                                                                                                              11,251,062                                    51A51313
          2009-09-30                                                59)173

                                                                                                       31,
                                                                                                         54-1
                                                                                                            ,:1                               10,081,781                                                         Al 1•?;
10         2009-10-31         (A21...l at                           59)173

                                                                                                       .3113                                 ' 11,411,741
11

                                                                     59)173                            3137351.                                                   725
    12    - 2009-12-3
                                                                                                                                                                                I .
                                                                                                        9! 13733!                             11.077,274                                                -;r?
           2010-01-31

                                                                                                        314,14,74?4.i                           9,646.549 1 309513.71313
           2010-02-28

                                                                                                        3142                                   11,053 410                                    sJ 0195122.
                                                                                                                                                                                             ,,
           2010-03-31

                                                                                                        31427351                               11, 104.935                                   g                    4M J3.
    16     2010-04-30                                                                                                                                                                                                                                            N.-


                                                                                                                                               11,336,95(1537373)19213
    17     2010-05-31

                                                                                                                                               11, 248 907                                        9313A 57313.
    18     2010-06-30
                  .
                                                                                                                                               10,724.209                                         .E. A 1. g 5:12.
    19      2010-07-31               59 L.1 at

                                                                                                               e                                       666,041                               -73935519513
    20      2010-08-31 I        241-21-12.1

                                                                                                                                                                                             ?.j ;1,:•:?..1 .,
                                                                                                                                                                                                             .
    21      2010.-09-30 -       V           1 2.            I'         591373                            2142 ±V,e.1                              9 475 , 317 i

                                                                                                          21 :•••:::., .-.-   k4                10, 402, -170                       i        i<,-t E. -r,.-11. At .E. Elf
     22     2010-10-31          2459L52I
                                                                                                                                                                                    f -

          • 2010-11-30                             21'                                                                 ‘30
                                                                                                                       :
                                                                                                                       2
     23

                          1             •          .•
     24     2010132-31

                        1                                               =.,. ,, i.}1 .-[,. . .,:, ,       :-... i ,..,,,., ,:,-:tif,               ....i . '..'..,...:- . r'.......-.,. i     --,,. -.- .--•••      •'• :. ..,-. '. .: • • • •!•:,   ,
            2011-131-31 [       PI ,`,,la :-,....1,;:.!•j                                                                               1
     25
               —                                                                                                                                                                        1
                                                   ,D                                                                                                5, F., ''',.-,',. , '324 I               -,'.4 -„,:.
     26     2011-02-28                                                   '.-. . .', 1--'1 ,,,:.•,:t                                                                                     ,

                                                                                                                                                    44" . .4462                                444-4                        . -444.4 .ff
     27     2011-03-31           (13130195

                                                                                                                                                    :44 -4.4.                                       • 4..4 :4,,             ..4444
     28 2011-04-30               12;712             al-
                                                                                                                                                                .4_444


     29      201)-05-31          (3371-21

                                                                                                                                                                                                                                                         EX-YOO-S2-00025
 U.(
           Al
            .       „
30     2011-06-30


31     2011-07-31


       2011-00-31


       2011-09-30


                        (AF_-1.421-

                                                    3 P14


                                      }',1.1)122.


                        ti )11                              328,436,704




                                                                          EX-YOO-S2-00026
                                                                                                                                                          ILti
                                                                                                                                                            '
                                                                                                                                                            I
                                                                   ig 33                 CNE_ 01A!

                 2008-01-31                                 g•)1.!.4.8117.1                                                    61'a fiz
                                                                                                                                                                                                                      .. ....................................
                                                                                                         . ••.... •        •


                 2008-02-29                                 cq       01193                1-1 3:H                              3.1Q.qm


3                 2008-03-31 I                                       81133                -1,1 X14,

                                                            149E1 01133                                                               EV-1:"1                      J'23I ,                      A; 85F:
4                 2008-04-30

5                 2008-05-31                                                                                                      'tt--••;'."1


6                 2008-06-30                                M        -611XI                                                                                                               311 ti A


                                                            12,9 1511T1                                                        91.a git±:1                  28.326                               AI§ '1,1
7                  2008-07-31

a                  2008-08-31                                                                                                  3131ptTs 31                  20 . 452.939 1 g'


9                  2008-09-30                                                                                                   3131 3131                   22.261.413 g iq g


10                 2008-10-31                                                                                                                               23 J384,376                   g          g•-f-g.      I
                                                                                                                                                                                4-



11                  2008-11-30                               1) ,-.:1811 T1                                                     9131 -p31 M                  32,453,066


12                  2008-12-31                               PP!! 611X1                                                         31313100


13                  2009-01-31                                                                                                  31,313131


14                  2009-02-28                                • 6•11X1                                                                                       50410.799                    3116 1 A13131.


15                   2009-03-31                               Fria %I Xl                                                        315-31-00                    so aaa , 97


                     2009-04-30                               •        flit X1                                                   313131.00                       58,344,572                31317615731
16

17                   2009-05-31                               1".8          XI                                                   91 ,a £6 31.                    .64.57a . 626


18                   2009-06-30                               M 611X-1                                                           9131 :31 el                     54.1337.2171T!,!                     g


19                   2009-07-31                                      .11511 33                                                   3I5                             59,809,228 I31613131


                      2009-08-31                               •     91133                   0071133                                      31                     53.707,351                31316151157
20

21                    2009-09-30                               Mt! 6117\1                    .!‘ixi-txt

                                                                                             153XIIX.                                                                        j6.;)                         z•J•
22                    2009-10-31                               131006117:1
                                                                                                                                                                                     '•
                                                                                                                                                 ••
23                     2009-11-30                              (NZ's:1011M                    5...13133

24                     2009-12.-31 I 316
                                                                                                                                                      :
                                                                                                                                                      i
    25                 2010-01-31 I                            c',S, •.,..! Oil 71            -L! Jti .?,','
                                                                                                                      1
    26                 2010-02-28 1                             5200 811 ..K.1       1        ,,,,,,1   (I1 7 I
                                                                                                                      I
                                                                                                                      1
    27                 2010-03-31                                ME!-OR '61                   531
                                                                                                133
                                                                                                  L',
                                                                                                                      :,
     .......„....,.................................,., .,
    28                 2010-04-30 1                            1330501171                                                                             1
             +


    29                  2010-05--3 I                                     20:1
                          •                                                                                      .
                                                                                                                                                                                                                       EX-YOO-S2-00027
                                                                      (5)
                                                                  •            _
                                                                                     01.4
                                                                                                • .
                                                                         t•N
                                                                                            •
                                                                                                      '   did-1
       !!;
         11                            CH E. 01 Al-   4- !g ,Td

                                                                                   , 678
30   20 0-06-30 1 Mai 511 Ti             ;•'1,1V"

                           ....... .
                                                                      1,235,426,771             3.
                   e )11




                                                                                                          EX-YOO-S2-00028
                                                                    R(6)
                                                                            ."7.n. OH
         A.AI                               UI 701 AI-                                                 O1.11
         C           7.11

1     2011-02-25    ME( 81i I.1                                               030 , 000


      2011-03-25    M 81i

3    I 2011-04-21   (Pa


      2011-05-24              .611.1.1                                     20.000,000


      2011-06-22    F•6' 'Li OH 7:1                                        20,000 000
            --
      2011-07-22            1-. 611 -A: I                                  20,000,000


      2011-08-24    g-r0) 511 X1                )14.•      40              20,000,000


      2011-09-21    (W-f 8H T1                  )14'-                      20,000,000


       2011-10-20              811T1                                       20,000,00i)    :47(121-


10     2011-11-22   004011X!                             44P .-21          20,000,000     JL   .




                                                                       200,000400 '2•1




                                                                                                     EX-YOO-S2-00029
EX-YOO-S2-00030
                                                                                                                                                                                          9Z
       t"—
       ;
                                                                                           !;•:; ;!..!:(;);•!:-,•;!f;.)-
                                                                                                                                       i!!!!!!         !•;.
                                                                                                                                                                       60- 4 ;0- 0
                                                                                                                            1:
                                                                                                                             ;
                              i32 i Y (.:',i'(-;.c.: .:;.;;!..V'--i'V                    'I-1 8;1. g 0 • P:1;;;1.1-:                    f.1.:':: : ';:!:7.- i'-;       60 -9 0     0?,
                                                                     .....„.„.„...„.„   •            .,._.„                  I
                                                                                                                           ,......„,
                  1; K,..!,-: Fl •IY                /::!ci D'clq,"                                                                                                     60-90-S OZ
                  f:'_-; ICI-             SS?
                                            ..!Ud                                       71_9'17 I
                                          SEisc-i              VkV                                                                                                     9Z-1.0-C 1. 03
                       &13:Y .S3t:lc!                                                                          t I                      r=t=                           9?-1.0-91.0E        g
                              13: 1Y                            VI;;IV                  09g't                                                                             - LO -2 1.0?
                                                                                                                                         =
                                     421f .-_-;‘SH:;_i                                                                                                    i-Y          6LO4 t O
                                                                                                                                   -
                        1   1:                                                                     C.300 9 Z9                                                          61- -1.0-C OF,
                                     iY              H;(2 ..291-1V                       DC39'61;-;cr 00C;                                                               1-LO We,
             •
                            t. Fx!    YSS7.;bc! Tv1-0.1                                                        11.3g                                                   2-90-E10?
                                 F.% 1Y ,-";ST-Ric.i 3Vi                                 000000.000'                                                                   13-90-C10e,
                                                                                                                                                                            _
                   r8 ;Liz F!.!;1';( SS;Eqics!                   V!!--! \,;!'            .101= 1;g9'S L                                                                LO-9O-      LO
                   re) „L.                  ssak, VHY                                    29Z'g tC°t71.2                                                                 1E-go-9 to?
                    fg                      Sc 3VHV                                       000'S                                                                        tie-g0-5,' OZ
                                                      •
                    r1:3;        F2 1Y                                                         C6'06Z '061_
                    f'C• rF.;;;;I•                                V!-I                                                                   r: CZ: }-Y
                                                                                               .                                        „--
                             ±iH'i                  EL 1;V!---1V                          00000000/
                                             C‘C•720,.,                  fy,               •       •
                                                                                                                                                                   -                           Z7,
                   .......
                                  F--2It SS3bc.: 33..0,4 V                                 )C-30'CA.5g!9ci9•
                                                                                                                                                                             YE5
                                                                                                                                                                                         (1)1Y „-S
taxi (7)

                                                                                            (7)



  27            2013-10-28            M 2. iT,4,',                               ,)- `'
                                                                                 1        , 0 I 6.3E;   A riA ,:' :-:;.:<.:',S

                                                                     i
  28            2013-10-28            ..r:1!
                                      . a e-,
                                      )                              1            41 $79008             ANA C PRESS Ai 6,!;) ?..1
                                                             ___„.,..1.                                                    „.,...........   .. ,„,..................   ,,,....,
        _                ,    ,,,,,
                                                                     i
  29            2013-10-29            mR            '3               i           2 2,890.963            A.A.E.: '''';11c.:',3S 1413::.??:.
                                                                             _

  30            2013-10-29            A-; =1=1                                   161,628,542            AHAE i.":.'1::•:.,:*.iS )4 ?:!:?


   31           2013-10-29            M .7:2 i.2.                                131,338,916            A H.A1.11 P9333; A17,.'.1 -1324

                                                                      i
                2013-11-07            ki Z-.1. :::::                  i           88,019,975            /1\1-1.4,E 3.:i E F33 1,151 rs? 34
   32
                                                                      -
                                      m =...1 =1                                     7.391.280           4c: .:>o
   33           2013-11-07

                                      id :13                                     171,855,800            AHAE PRESS                            13134
   34           2013-11-07


   35           2013-11-21             . 6'1- a -:',                             155,989,532             AHAE-.1 PRESS 41. 1:1??,,i
                                                                                    _

   36           2013-11-21             Ai :a --al
                                              -                                  106,371.948             AHAE "RESS 214313164
            _                                                                              --r-
   37           2013-11-22             ,,i a      :;.:                           106,44 1 ,958          13r,53.9333 Ai xi .,.:1
                                                                                                                              T. ,--,14


   38           2013-12-11             ,,,i ,-.e                                 370,572.219             AHA 'E. PRESS Al ,
                                                                                                                          :.'S.R. RI


   39           2013-12-11             13 1313                           1       261,334,030             AHAE P:---18,83 M ?..! :Ix (;
                                                                                                                                     -:1
                                                                                                                                       '


   40           2013-12-11             ?f_li--3- -;-,.-:.:                         63,930,030-           AHAE .7) PI E SS t'.1.?„---.1.? (.:',1
                              ,

   41           2013-12-11             ki -a .-;.?                                 40,706,030            Ai-AE PRESS 13541334


   42           2013-12-16             ,,,,, a :,-.,
                                                   ,,,                             21,670,030            AHAE: 21.1E36 i',i E! ---??..;


                2013-12-23             ),,i    z
                                               -E-3--                            894,982.64C,,            AHAE. PRESS AF
                      ,..,.
                                                                                                          A....;A;:::   ,si,l;ss „ , •:‘,11,4)..i...;4
                                                                                                                                                 .
   44           2013-12-24              e'• ::.:i ---.,::
                                                        -,
                                                         -1                      744.56,261)


                                                   54 -yo 19,862,077,987 13




                                                                                                                                                             EX-YOO-S2-00031
                                     \s'       )

                                           •
                                                   ,
                                 4;1.2.)

                           MINISTRY OF JUSTICE
                              Republic of Korea
Attorney General
Department of Justice
United States of America


          Supplemental Record of Case for YO0 Hyukkee


On behalf of the Korean Government, I, HWANG Kyo-Ahn, the Korean
Minister of Justice,

1.. hereby request, pursuant to the Extradition Treaty between the
Government of the Republic of. Korea and the Government of the United
States of America, the extradition of YO0 Hyukkee who is accused of
violating the Tax Fraud Act so that this case can be prosecuted in
accordance with the relevant laws of the Republic of Korea.

2. hereby confirm that the Korean Government certifies this supplemental
document for the extradition of Y00 Hyukkee by sealing, signing and
impressing the official seal of the Korean Minister of Justice on this
document.


                            Seoul, Republic of Korea

                            April 6, 2015
                                                                 ,
                                            Fk....P..‘ a 4 rvau, 4
                                                          •,4        to,
                            HWANG Kyo-
                            Minister                               T

                            (Seal of the Minister oi Justice)

                           JUNG Jinwoo
                           Director, International Criminal Affairs Division
                           (Duly Authorized by the Minister)




                                                                           EX-YOO-S2-00032
               STAT       NT OF CONFLl4TION


1, JEONG Soon Shin, Prosecutor of the incheon District

Prosecutors' Office ("Incheon DPO") in Korea hereby certify the

following supplemental information in support of the request
for the extradition of 100 Hyuk Kee from the United States of
America to the Republic of Korea pursuant to the Extradition
Treaty between the Republic of Korea and the United States of

America, which became effective on December 20, 1999.



1.    DITION OF       PA*




1.1, Extraditable Crime
1.1.1. According to Article 3(1) of the Tax Fraud Act, any person
     who evades a tax less than 300 million won by fraud or
     other unlawful means shall be punished by imprisonment for
     not more than two years or by a fine equivalent to not
     more than double the amount of tax evaded. When the amount

     of tax evaded in. a way specified in Article 3(1) of the
     Tax Fraud Act is annually not less than one billion won,
     the person shall be punished by imprisonment for life or
     by imprisonment for not less than five years pursuant to
     Article 8 Subparagraph 1 of the Act on the Aggravated.

     Punishment, Etc. of Specific Crimes.
1.2. Evasion of Corporate Tax by Saecheonnyeon Co., Ltd.

      (wSaecheonnyeon")
1.2_1. Around 1997, Sem° Co., Ltd. (Semo") went bankrupt and was
      put under court receivership. Then, 100 Byung Eyn, the

      Chairman of Sem° Group, established Saecheonnyeon in




                                                            EX-YOO-S2-00033
     January 2003 for the purpose of acquiring the shipbuilding

     business unit from Semo. He held the •Saecheonnyeon shares

     under borrowed names of LEE Gang-se (30%), LEE Jae-ok

     (35%), and LEE Seung-gi (35%), and appointed
     aforementioned LEE Gang-se as the CEO of Saecheonnyeon.
     From 2003 to 2005, Saecheonnyeon obtained 70.1% of the
     shares of Chonhaiji Co., Ltd. ("Chonhaiji"), one of the

     affiliate companies of Semo Group, and Chonhaiji acquired
     the shipbuilding business unit at court auction in 2005.
1.2.L1. As the CEO of Saecheonnyeon, LEE Gang-se held 30% of the
     company shares, but did not have any authority to nonage
     the company. He just followed the directions of 100 Byung
         when it came to the company management. LEE Jae-ok and
     LEE Seung-gi, who held 35% of the Saecheonnyeon shares
     respectively, did not even engage in the company
     management, but they just lent their names to be

     shareholders in name only.
1.2.2. In October 2007, 100 -Byung Fyn established a holding
     company, the-so-named I-One-I Holdings Co., Ltd. ("I-One-I
     Holdings"), for an effective control over affiliate
     companies of Semo Group. Without any official title or
     Shares in I-One-I Holdings, 100 Byung Eyn was still the de
     facto owner of 44% of the company by having shares through

     his children 1.00 Hyuk Fee (19.44%), 100 Dae Kyoon (19.44%),

     100 Chong Somena (2.57%), and 100 Sang Na (2.57%). In

     addition, 100 Byund Eyn meddled in operation of affiliate

     companies of Semo Group by receiving reports from KIM Pil

     Rae, the CEO of I-One-I Holdings, and giving him


                                  2


                                                           EX-YOO-S2-00034
      instructions if necessary. YO0 Hyuk Kee was second to YO0

      Byung Eyn in Semo Group, exercising controlling, influence

      on Semo Group through I-One-I Holdings with YO0 Byung Eyn.

1.2.3. According to Article 87(1)2 and 87(1)4 of the Enforcement
      Decree of the Corporate Tax Act, a corporation which
      exercises real influence over the operation of another
      corporation through its stockholders and their relatives

      shall be regarded as having a special relationship with
      the latter. According to Article 1-2(4) of the Enforcement

      Decree of the Framework Act• on National Taxes, a person
      who invests 30/100 or more of the total number of
      outstanding stocks or the total amount of investments in a
      corporation shall be regarded as exercising a controlling

      influence on the management of the corporation.
1.2.4. According to the above provisions of the Enforcement
      Decree of the Corporate Tax Act, etc., YO0 Byung Eyn
      exercised a controlling influence on the management of I-
      One-I Holdings as well as Saecheonnyeon where he had 100%

      shares. Therefore, it should be deemed that Saecheonnyeon
      and I-One-I Holdings had a special relationship with each

      other.
1 2   Meanwhile, according to Article 35 Subparagraph 2 of the

      Enforcement Decree of the Corporate Tax -Art, when a
      corporation transfers assets to a person other than a

      person with a special relationship at a price below the

      normal price without any reasonable cause, the difference

      between 70% of the normal price and the transfer price

      shall be the amount of income with which the corporate tax




                                                            EX-YOO-S2-00035
     is calculated. However, according to Article 52(1) of the

     Corporate Tax Act, when a domestic corporation unjustly

     reduces the tax burden in transactions with a person

     having a special relationship, the amount of tax unjustly

     reduced may be included in the amount oftncome. According
     to Article 88(1)3 of the Enforcement Decree of the

     Corporate Tax Act, when assets are transferred at a price
     below the market price, it shall be deemed that the tax

     burden has been unjustly reduced.

1.3.1. Therefore,   when   assets   are   transferred.   between

      Saecheonnyeon and I-One-I Holdings, having a special
      relationship, at a price below the market price, it shall
      be deemed that the two companies have unjustly reduced the
      tax burden. In this case, the amount of income with which
      the corporate tax is calculated shall be the difference
      between the normal price and the transfer price, not

      between 70% of the normal price and the transfer price.
1:3.2. In spite of such, when the corporate value of Chonhaiji
      started rising in 2006, YOO, Hyuk Kee conspired with YO0

      Byung Eyn, YO0 Dae Kyoon and CEO LEE Gang-se of
      Saecheonnyeon to evade paying corporate taxes by having

      Saecheonnyeon sell all shares and control of Chonhaiji to

      I-One-I Holdings at a low price.
1.iI3. On March 5, 2008, YO0 Hyuk Kee, together with YO0 Bvung
      Eyn, YO0 Dae Eyoon and LEE Gar-se, signed a 'Stock

      Purchase and Control Transfer Agreement' which states that

       70.1% of the Chonhaiji shares and its control held by

       Saecheonnveon shall be transferred to I-One-I Holdings for



                                                            EX-YOO-S2-00036
     KRW 5,600,000,000 which is the face value of the shares

     (KRW 5,000 per share). I-One-I Holdings paid Saecheonnyeon

     the earnest money of KRW 560,000,000 on the same day and

     the remaining balance of KRW 5,040,000,000 on March 21,

     2008.
1.3.4. On November 7, 2008, when filing a corporate tax return
     with the National Tax Service, YO0 Hyuk Kee, together with

     Y00 Byung Eyn, etc. reported KRW 4,746,560,000 which is
     the difference between 70% of the normal price of
     Chonhaiji shares (KRW 10,347,232,000 - 70% of the normal
     price which is KRW 14,781,760,000 or KRW 13,198 per share)
     and the transfer price (KRW 5,600,000,000) as the amount

    of income.
    •
1.3.5. As such, YO0 Hyuk Kee evaded the corporate tax of
     Saecheonnyeon amounting to KRW 1,108,800,000 [KRW
     4,435,200,000 X 25% (corporate tax rate for 2008)] by

     underreporting the income as KRW 4,746,560,000 [KRW
     10,347,232,000 (70% of the normal price) - KRW
     5,600,000,000 .(transfer price)], although he should have
     reported KRW 9,181,760,000, the difference between the
     normal price and the transfer price [KRW 14,781,760,000
     (normal price) - KRW 5,600,000,000 (transfer price)] as

     the amount of income.


2 RELEVANT EVIDENCE
2.1. The evidence to prove each charge against 100 Hyuk Kee is

     as follows.




                               5
                                                           EX-YOO-S2-00037
2.2. On May 11, 2014, at the Incheon DPO, JO Seong-in who is in
     charge of tax investigation in the Investigation Division..

     2 under the Investigation Bureau 4 of Seoul Regional Tax

     Office made a statement to Prosecutor PARK Gwang-hyeon as

     follows:
     "Y00 Byung Eyn held the shares of Saecheonnyeon which.

     owned 70.1% of the Chonhaiji shares, under the borrowed
     names of LEE Gang-se, LEE Jae-ok, and LEE Seung-gi. In

     addition, his children held over 44% of the I-One-I
     Holdings shares. Therefore, 100 Byung Eyn was the de facto

     owner of the above two companies. However, concealing the
     above fact, he transferred the shares to I-One-I Holdings
     at a far lower price than the market price and evaded
      paying corporate taxes that amount to KRW 1,100,000,000."
     "When selling 70% of the Chonhaiji shares held by
      Saecheonnyeon at a giveaway price to the company where his
      sons were large shareholders and transferring control over
      the company, he evaded paying corporate taxes, and 100

      Hyuk Kee and 100 Dae Kyoon, the large shareholders of I-

      One-I Holdings, also conspired in this process."
2,3. On May 2, 2014, at the office of Investigation Division 2
      under the Investigation Bureau 4 of Seoul Regional Tax

      Office, SHIN Jae"-jik, who served as the CEO of
      Saecheonnyeon from March 31, 2004 to July 20, 2005, made.a

      statement to investigator JO Seeng-in as follows:
      'There are a few shareholders in Saecheonnyeon, but I

      think all the shares are actually ,cmhed by Chairman YO0

      Byung Bun. Others are shareholders in name only and they


                                6•
                                                            EX-YOO-S2-00038
     have never checked the operation of the company. •Rather,

     they made a verbal report on business matters of

     Saecheonnyeon to YO0 Byung Eyn. For example, when the
     company got approval of manufacturing medical equipment

     from the Ministry of Food and Drug Safety, they made a

     verbal report to the Chairman."
2 4 On May 3, 2014, at the office of Investigation Division 2
     under the Investigation Bureau 4 of Seoul Regional Tax

     Office, LEE . Gang-se, who served as the CEO of
     Saecheonnyeon from January 23, 2003 to March 2,2011, made

     a statement• to Investigator JO Seong-in as follows:
     "Chairman YO0 Byung Eyn had General Manager LEE Jae-yeong
     of Semo tell me to establish a company to acquire the
     shipbuilding business unit of Semo which had been put
     under court receivership. I was appointed the CEO of

     Saecheonnyeon in 2003, but I was the CEO in name only who
     was paid just KRW 1,500,000 a month. I have 30% of the
     Saecheonnyeon shares while LEE Jae-ok and LEE Seung-gi,
     each holds 35% of the shares; however, all of the shares

     are actually owned by YOO Byung Eyn. I, LEE Jae-ok and LEE
     Seung-gi handed over the certificates of registered seal,
     certified copies of the resident registration and seals to
     General Manager LEE Jae-yeong so as to have our names put

     on the list of shareholders."
     "From 2003 to 2005, Saecheonnveon bought Chonhaiji shares

     and Chonhaiji acquired the shipbuilding business unit of

     Semo at a court auction in 2005. At that time, executives

     and emplovees of Semo kept other companies from joining



                                                            EX-YOO-S2-00039
     the bidding so as to make sure Chonhaili acquires the
     shipbuilding business unit of Semo."
2.5. On November 26, 2014, at the Incheon DPO, KIM Pil Bae, who
     served as the CEO of I-One-I Holdings from October 1, 2007
     to March 17, 2014, made a statement to Prosecutor PARK

     Gwang-hyeon as follows:
     "I-One-1 Holdings is the holding company of the affiliate
     companies under Semo Group such as Chonhaiji which is
     actually operated by YOO Byung Eyn. The shares of I-One-I
     Holdings are held by his children, 100 Dae Kyoon (19.44%),
     100 Hyuk Kee (19.44%), 100 Sang Na (2.57%) and 100 Chong

     Somena (2.57%)."
     "I followed the directions of 100 Byung Eyn, Chairman of
     Semo Group, when it came to operation of I-One-1 Holdings.
     I was addressed as. Vice Chairman. I reported important
     matters of the affiliate companies under Semo Group
     directly to Chairman 1.00 Byung Eyn, and received
     directions from him and delivered his messages to the CEOs

     of affiliate companies."
2.6. On August 5, 2014, at the incheon DPO, PARK Seung-il, who
     served as the Director of I-One7I Holdings from December
     27, 2007 to March 17, 2014, made a statement to prosecutor

     KIM Jeong-guk as follows:
     "Although 100 Byung Eyn did not hold any official title or
     shares in demo Group, he operated the company as Chairman
     in reality. Chairman Y00 Byung Lyn wielded his power to

     appoint CEOs and executives of affilat,,, companies through
      Vice Chairman KIM Pil Sac,"


                                 8
                                                           EX-YOO-S2-00040
     "Around the time when I-One-I Holdings was established,

     the three highest ranking persons in Semo Group were 100

     Byung Eyn, 100 Hyuk Kee and KIM Pil Bae in a hierarchical

     order. KIM pil Bee told me he could do something only upon

     direction of 100 Byung Eyn and Y00 Hyuk Kee."
2.7. Above statements by relevant persons, a stock purchase and
     control transfer agreement with I-One-I Holdings,
         documents showing that the payments for stocks were
         deposited, a certificate of title holder change and
         endorsement of stock certificate of Chonhaiji, a report on
         the valuation of unlisted stocks of Chonhaiji, sum tables
         of tax invoices, etc. are the evidence to prove criminal

         charges against 100 Hyuk Kee.



3.   *    P I LE '       OF KO
3.1. The laws applicable to the crimes of violations of the Tax

         Fraud Act and the Act on the Aggravated Punishment, Etc.
         of Specific Crimes (Tax) are as follows:

3.2. Article 3(1) of the Tax Fraud Act
         Any person who evades a tax, obtains a tax refund        Or



         deduction by fraud or other unlawful means shall be
         punished by imprisonment for not more than two years or by

         a fine equivalent to not more than double the amount of
         tax evaded, refunded or deducted (hereinafter referred to

         as "amount of tax evaded, etc.").
33. Article 8(1)1 of the Act on the Aggravated Punishment, --c

         of Specific Crimes




                                                               EX-YOO-S2-00041
    Any person who commits a crime as provided in Article 3(1),

    4 and 5 of the Tax Fraud Act and Article 129(1) of the

     Local Tax Act shall be punished aggravatingly as follows:
     1. Where the amount of tax which is evaded, refunded, not
       collected or not paid (hereinafter referred to as
       "evaded tax amount, etc.") is annually. not less than

       one billion won, the person shall be punished by
       imprisonment for life or by imprisonment for not less

       than five years.



4. STATURE OF LIMITATIONS
4.1. According to Article 8(1)1 of the Act on the Aggravated
     Punishment, Etc. of Specific Crimes, YO0 Hyuk Kee is
     punishable with imprisonment for life or imprisonment for
     not less than five years for evading corporate taxes that
     amount to KRW 1,108,800,000 of Saecheonnyeon. Article
     249(1)2 of the Criminal Procedure Act states that the
     statute of limitations for the crime shall toll after
     fifteen years, and Article 253(3) of the Criminal
     Procedure Act states that the limitation period shall be
     suspended during the period, for which an offender stays
     abroad for the purpose of escaping the criminal punishment.

     <Article 249(1) of the Criminal Procedure Act>
     The prescription for public prosecution shall expire after

     lapse of the following terms.
     1. Twenty five years for crimes punishable with death

        penalty;




                               10
                                                           EX-YOO-S2-00042
     2.Fifteen years for crimes punishable with imprisonment
       without prison labor for life or imprisonment for life;

     3.ten years for crimes punishable with imprisonment or
       imprisonment without prison labor for a maximum term of

        ten years or more;

     4.Seven years for crimes punishable with imprisonment or
        imprisonment without prison labor for a maximum term of

        less than ten years;

     5.Five years for crimes punishable with imprisonment or
       imprisonment without prison labor for a maximum term of
        less than five years, or suspension of qualifications
        for a maximum term of not less than ten years, or a
        fine of not less than ten thousand won
      <Article 253(3) of the Criminal Procedure Act>
      The statute of limitations shall be suspended during the
      period, for which an offender stays abroad for the purpose

      of escaping the criminal punishment.
4 2. The aforementioned laws are currently in effect in Korea
      and were also effective around November 2008 when YO0 Hyuk
      K-e allegedly violated the Act on the Aggravated

      Punishment, Etc. of Specific Crimes (Tax).



5,        ST

5.1 . An arrest warrant has been issued for 100 Hvuk Kee on
      charges of the violation of the Act on the Aggravated

       punishment, Etc. of Specific Crimes (ny).

5.2. When a suspect fails to appear in accordance with the
     summons and flees as in this case, the prosecutor suspends


                                 11

                                                           EX-YOO-S2-00043
     the investigation and does not indict the suspect but

     attempts to arrest the suspect by requesting the court to
     issue an arrest warrant or detention warrant first so as

     to locate the suspect's whereabouts or by adding him to

     the wanted list
5.3, Therefore, when the prosecutor suspends the indictment and
     put the suspect on the wanted list as a suspect's
     whereabouts is not located, neither indictment nor trial
     proceeds so that there is no document available related to

     the indictment in case records.
5.4. Under the Criminal Procedure Act of the Republic of Korea,
     the prosecutor can request a relevant district judge to
     issue an arrest warrant to detain the suspect if there are
     reasonable grounds to believe that the suspect committed
     the crime and if the suspect refuses or is likely to
     refuse the prosecutor's summons to appear without any

     reasonable cause.
5.5. The judge, upon request by a prosecutor, will issue an
     arrest warrant only when it is determined that the request

     provides reasonable grounds for an arrest pursuant to
     Article 201 and Article 201-2 Of the Criminal Procedure
     Act. For this reason, the fact that an arrest warrant has

      been issued reflects that the judge is also convinced
     there are solid reasons to believe that the suspect

      committed the crime as described in the arrest warrant.

5.6.. On January 20, 2015, Judge AN Dong-beom of the Incheon

      District Court issued a new arrest warrant for YO0 Hyuk

      Fee on charges of this crime in addition to the violation


                                12

                                                           EX-YOO-S2-00044
    of the Act on the Aggravated Punishment, Etc. of Specific
    Economic Crimes (Embezzlement), and it will expire. on
    March 30, 2029. The above warrant of arrest is a judicial
    document authorizing the arrest of YO0 Hyuk Kee by March
     30, 2029 and Judge AN Dong-beom of the Incheon District
     Court is authorized to issue a warrant of arrest pursuant

     to the Korean law.
5.7. The original arrest warrant is kept in the investigation
     file of this case for relevant criminal procedures in.
     Korea. I have reviewed the original and confirm that the
     attached document is a genuine and' exact copy of the

     arrest warrant.


6. 1 hereby certify that the aforementioned are all true to my
    knowledge. I am submitting this statement of confirmation,
    being well-aware that I may be punished for falsely
    producing official documents pursuant to Article 227 of the

    Criminal Act of Korea.


                             2015. 1. .




                                          Respectfully submitted by
                                          Prosecutor JEONG Soon Shin.
                              Incheon District Prosecutors' 'Office




Attachment: 1 genuine copy of arrest war-rant for YO() Hyuk Kee


                                 13

                                                               EX-YOO-S2-00045
                                Warrant of Arrest

                                                                            Incheon District Court
                                                          Violation of the Act on the Aggravated
                                         Criminal
    Warrant No.        2015-995                           Punishment Etc. of Specific Economic
                                         Offense
                                                          Crimes (Embezzlement), Etc.

                                       YO0 Iiyuk Kee          Occupation     Others

                        Resident
      Suspect                          721110-1691825         Nationality    Korean
                      Registration #

                         Address       Unknown

Prosecutor           HONG Sang-cheol            Date of Application    2015. 1. 20. 11:38

Defense Attorney                                Date of Expiry         2029.3.30
                                                                       Incheon District Prosecutors
Facts of Crime       See Enclosure              Place of Custody
                                                                       Office
Place of Detention   Incheon Detention Center



M    The suspect failed to attend in              As there is sufficient reason to believe that the
     accordance with the summons served on       defendant has committed the offense(s) set out in
     him/her without a plausible reason.         the attachment and there is ground for his/her arrest,
                                                 the defendant shall be arrested and brought to court.
                                                 If this warrant is not enforced on or before the date
     The suspect may fail to attend in           of expiry, it shall no longer be enforceable and the
     accordance with the summons served on
                                                 warrant shall be returned.
     him/her, without a plausible reason.

                                                                         2015. 1.20,
11 The suspect has no fixed address
   (for crimes resulting in a fine not
    exceeding KRW 500,000, detention, or a
    minor fine).                                           Judge AN    Dong-beom (sealed)


Date of Arrest                                  Place of Arrest

Date of Custody                                 Place of Custody

Date of Detention                               Place of Detention
Reasons for
Failed Execution
Office/Title of                                 Signature o
Person in .Charge                               Person in Charge




                                                                                             EX-YOO-S2-00046
                                  Facts of Crime


   Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes
   (Embezzlement)

1. Information on the Suspect
   Suspect Y00 Hyuk Kee is the son of YO0 Byung Eyn who is leading the Evangelical

   Baptist Church. Holding 19.44% of the I-One-I Holdings Co., Ltd.'s shares (hereinafter

   referred to as 'I-One-I Holdings'), Y00 Hyuk Kee has managed its affiliate companies

   such as Trigon Korea Co., Ltd., Gookje Yeongsang Co., Ltd., Dapanda Co., Ltd.,

   Onzigoo Co., Ltd., Ahae Co., Ltd., Moonjin Media Co., Ltd., Chonhaiji Co., Ltd.,

   Chonghaejin Marine Co., Ltd., Semo Co., Ltd., Clien Co., Ltd., Saemoori Co., Ltd.,

   Hojin Co., Ltd., and Socuri Co., Ltd. Then, around November 28, 2005, YO0 Hyuk

   Kee registered a private company named 'Key Solution' located at IF 69-3 Cheongdam-

   dong, Gangnarn-gu, Seoul, and then provided business consulting to each affiliate

   company so as to acquire 'business consulting fees' personally in conspiracy with the

   CEOs of affiliate companies.




2. Facts of Crime

 A. Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes

   (Embezzlement) against victim Semo Co., Ltd. (`Setno')

   Around March 2010, at the office of 'Sem' located at 558-10 and 565-3 Sipjeong-dong,

    Bupyeong-gu, Incheon, YO0 Hyuk Kee conspired with CEO GO Chang-hwan of `Semo'

    who was keeping the company funds for business purposes to sign a 'Business

    Consulting Service Contract' stating to the effect that K.RW 25,000,000 should be paid

    by the victim company every month, even though the victim did not require regular



                                                                                 EX-YOO-S2-00047
   business consulting for risk management, etc. and Key Solution managed by YO0 Hyuk

   Kee was neither capable of offering business consulting service nor did it actually

   provide practical business consulting. Around that time, YO0 Hyuk Kee received

   KRW 25,000,000 as a consulting fee into his Woori Bank account. Moreover, from

   then on until March 2014, YO0 Hyuk Kee took KRW 25,000,000 every month as listed

   in the attached Accounts of Crime (1), thereby embezzling a total of KRW 1,225,000,000

   from the victim company.



B. Violation of the Act on the Aggravated Punishment Etc. of Specc Economic Crimes

   (Embezzlement) against victim Moreal Design Inc. (`Moreal Design')

   Around April 2010, at the office of ‘Moreal Design' located at 4-4 Samsung-dong,

   Garignam-gu, Seoul, YO0 Hyuk Kee conspired with CEO YO0 Chong Somena of

   `Moreal Design' who was keeping the company funds for business purposes to have the

   victim company pay him KRW 30,000,000 as a 'business consulting fee', even though

   the victim company did not require regular business consulting for risk management, etc.

   and Key Solution managed by Y00 Hyuk Kee was neither capable of offering business

   consulting nor did it actually provide business consulting to `Moreal Design'.

   Moreover, from then on until December 2013, YO0 Hyuk Kee received KRW

   20,000,000 or KRW 30,000,000 every month as a 'business consulting fee' as listed in

   the attached Accounts of Crime (2), thereby embezzling a total of KRW 990,000,000

    from the victim company.



C. Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes

    (Embezzlement) against victim Ahae Co., Ltd. (`Ahae')

    Around January 2009, at the office of (Ahae), suspect YO0 Hyuk Kee conspired with



                                                                                  EX-YOO-S2-00048
   CEO LEE Jae-yeong of Ahae' who was keeping the company funds for business

   purposes to draw up a contract stating to the effect that the victim company should pay

   0.8%-1.6% of its monthly revenue to the suspect as a royalty payment for its trademark.

  •Beforehand, YO0 Hyuk Kee registered the trademark of Ahae which had been used by

   the victim company for about ten years. Then, YO0 Hyuk Kee received KRW

   9,499,200, and from then on until December 2013, he took and embezzled a total of

   KRW 5,346,311,045 under the same pretext from the victim company as listed in the

   attached Accounts of Crime (3).



D. Occupational embezzlement against victim Onnara Shopping Co., Ltd. ('Onnara
   Shopping')
   Around January 2009, at the office of `Onnara Shopping', Y00 Hyuk Kee conspired

   with CEO BYEON Gi-chun of victim `Onnara Shopping' who was keeping the company

   funds for business purposes to sign an 'Exclusive License Contract' for the trademark of

    Onnara Shopping' registered by the suspect, even though there is no brand value in the

   name, the trademark registration fee is about KRW 300,000 only and the name is quite

   replaceable. Then, Y00 Hyuk Kee received KRW 8,514,430 from the victim, and from

   then on until December 2011, YO0 Hyuk Kee received and embezzled a total of KRW

   328,436,704 as listed in the attached Accounts of Crime (4).



E. Violation of the Act on the Aggravated Punishment Etc. of Specific Economic Crimes

   (Embezzlement) against victim Chonhaiji Co., Ltd. ('Chonhaiji')

(1) Embezzlement of Trademark Royalties

   Around January 2008, at the office of Chorihaij YO0 Hyuk Kee conspired with CEO

    BYEON (Ili-chun of 'Chonhaiji' who was keeping the company funds for business




                                                                                   EX-YOO-S2-00049
   purposes to sign a contract stating to the effect that the victim company should pay

   1.0%-1.5% of its revenue for using the trademark of Thonhaiji' registered by the

   suspect, even though there is no brand Value in the name, the trademark registration fee

   is about KRW 300,000 only and the name is quite replaceable. Then, Y00 Hyuk Kee

   received KRW 18,898,710 from the victim, and from then on until June 2010, Y00

   Hyuk Kee received and embezzled a total of KRW 1,235,426,771 as listed in the attached

   Accounts of Crime (5).



(2) Embezzlement of Advisory Fees
   Around February 2011, at the office of ‘Chonhaiji', suspect YO0 Hyuk Kee conspired

   with above BYEON Gi-chun to receive KRW 20,000,000 from the victim as an advisory

   fee even though he did not play any special role concerning the management of the

   victim company, and from then on until November 2011, Y00 Hyuk Kee received a

   monthly payment of KRW 20,000,000, thereby embezzling a total of KRW 200,000,000

   as listed in the attached Accounts of Crime (6).




(3) Embezzlement of Advance Payments for Photographs
    As Y00 Hyuk Kee needed a significant sum of money to exhibit photographs taken by

    his father YO0 Byung Eyn at Chateau de Versailles, he decided to withdraw company

    funds from Chonhaiji Co., Ltd.

    Around March 2013, at the office of `Chonhaiji', Y00 H.yuk Kee conspired with CEO

    BYEON Gi-ehun of `Chonhaiji' to have KRW 1,656,598,080 paid by the victim to a

    company in the LIS named Ahoe Press Inc. represented by .Y00 Hyuk Kee as an advance

    payment for his father's photographs as if the victim had signed a contract to buy his

    photographs at a high price, even though his photographs were as valueless as to have its




                                                                                    EX-YOO-S2-00050
    market price determined since they were never put up for sale at auction other than

    among his church members and affiliate companies. From that time on until December

    2013, YO0 Hyuk Kee received and embezzled a total of KRW 19,862,077,987 as listed

    in the attached Accounts of Crime (7).




•   Violation of the Act on the Aggravated Punishment Etc. of Specific Crimes (Tax)

    As the second son of YO0 Byung Eyn, Chairman of Semo Group, YO0 Hyuk Kee held

    19.44 % of shares of I-One-I Holdings, a holding company established by YO0 Byung

    Eyn to exercise effective control over Semo Group, and exerted a controlling influence

    over the management of Semo. Around 2003, YO0 Byung Eyn established

    Saecheonnyeon for the purpose of acquiring the shipbuilding business unit from Semo

    which had been put under court receivership and held the Saecheonnyeon shares under

    borrowed names of LEE Gang-se (30%), LEE Jae-ok (35%), and LEE Seung-gi (35%).

    In October 2007, Y00 Byung Eyn established above I-One-I Holdings and held 44 % of

    its shares under borrowed names of his children, YO0 Dae Kyoon (19.44%), YO0 1-Iyuk

    Kee (19.44%), Y00 Chong Somena (2.57%), and YO0 Sang Na (2.57%) and exerted a

    controlling influence over the management of Semo.

    According to Article 87(1)2 and 87(1)4 of the Enforcement Decree of the Corporate Tax

    Act, Saecheonnyeon and I-One-1 Holdings under the controlling influence exerted by

    YO0 Byung Eyn are deemed to have a special relationship; therefore, if Saecheonnyeon

    transfers assets to I-One-I Holdings at a price below the market price, the company

    should report the difference between the normal price and the transfer price as the

    amount of income with which the corporate tax is calculated.




                                                                                  EX-YOO-S2-00051
In spite of such, when the corporate value of Chonhaiji started to rise, Y00 Hyuk Kee

conspired with YO0 Byung Eyn and CEO LEE Gang-se of Seacheonnyeon to evade

paying corporate taxes by having Saecheonnyeon transfer its 70.1 % of the Chonhaiji

shares to I-One-I Holdings at a price below the market price and pretending as if there

was no special relationship between Saecheonnyeon and I-One-I Holdings, thereby

reporting the difference between 70 % of the normal price and the transfer price as the

amount of income, pursuant to Article 35 Subparagraph 2 of the Enforcement Decree of

the Corporate Tax Act.

As such, on March 5, 2008, Y00 Hyuk Kee signed a 'Stock Purchase and Control

Transfer Agreement' which states that 70.1% of the Chonhaiji shares and its control held

by Saecheonnyeon shall be transferred to I-One-I Holdings at KRW 5,600,000,000, the

face value which is worth KRW 5,000 per share, thereby at the price below that market

price of KRW 14,781,760,000 (KRW 13,198 per share); and I-One-I Holdings paid

Saecheonnyeon the earnest money of KRW 560,000,000 on the same day and the

remaining balance of KRW 5,040,000,000 on March 21, 2008. On November 7, 2008,

when tiling a corporate tax return on behalf of Seacheonnyeon with the National Tax

Service, YO0 Hyuk Kee was supposed to report KRW 9,181,760,000, which is the

difference between the normal price of KRW 14,781,760,000 and the transfer price of

KRW 5,600,000,000 as the amount of income since Saecheonnyeon and I-One-I

Holdings had a special relationship. In spite of such, LEE Gang-se, LEE Jae-ok and

LEE Seung-gi, the de facto large shareholders pretended as if Saecheonnyeon had no

special relationship with I-One-I Holdups and underreported the amount of income as

KRW 4,746,560,000, which is the difference between KRW 10,347,232,000, 70 °,/0 of the

normal price and KRW 5,600,000,000, the transfer price.




                                                                               EX-YOO-S2-00052
As such, YO0 Hyuk Kee, together with YO0 Byung Eyn and LEE Gang-se, evaded the

corporate tax imposed on Saecheonnyeon that amounts to KRW 1,108,800,000 [KRW

4,435,200,000 (KRW 9,181,760,000 — KRW 4,746,560,000) X 25 Vol for the tax year

2008 by the aforementioned fraud or other unlawful acts.




                                                                        EX-YOO-S2-00053
                                                                    ACCOUNTS OF CRIME (1)
                                                                                                       AMOUNT OF
                                                                                                                                         ,„
                                                                               RECIPIENT             EMBEZZLEMENT                      DE, 1 AI LS         REMARKS
NO.              DATE,                 PAYER                 CEO
                                                                                                      (Excluding VAT)
                                                              '•                                                                   Business Consulting
                                       Scmo Co                                 Key Solution                 25,000,000
 1          2010-03-31                         '      GO Chang- man                                                                    Service Fee
                                         Ltd.
                                                             _...
                                                                                                                                   Business Consulting
                                       Scion Co.,                              Key Solution                 25000,000
                                                                                                              ,
 2          2010-04-30                                GO Chang-hwan                                                                    Service Fee
                                          Ltd.
                                                                                                                                   Business Consulting
                                       Scion Co                                Key Solution                 25000000
 3          2010-05-31                         "'     GO Chang-hwan                                           "                        Service Fee
                                          Ltd.
                                                                                  ,.
                                                                                                                                   Business Consulting
                                       Scion Co.,                              Key Solution                   5,000,000
 4          2010-06-30                         o      GO Chang-hwan                                                                    Service Fee
                                          Ltd.
                                                        - .....
                                                                                                                                   Business Consulting
                                       Sem° C                                  Key Solution                  25,000,000
 5          2010-07-31                        a"      GO Chang-hwan                                                                    Service Fee
                                         Ltd.
      .._                                                                            ... .
                                                                                                                                   Business Consulting
                                       Semo Co                                 Key Solution                  25,000,000
 6          2010-08-31                        "       GO Chang-hwan                                                                    Service Fee
                                         Ltd.


 7          2010-09-30
                                       Semo Co.
                                         Ltd.
                                               '      GO Chang-hwan            Key Solution      1           25,000 ,000
                                                                                                                                   Business Consulting
                                                                                                                                       Service Fee

                                                                                                                                   Business Consulting
                                       Sento Co.,                              Key Solution                  25,000,000
 8          2010-11-01                                GO Chang-hwan                                                                   Service Fee
                                          Ltd.
                                                                                                                                   Business Consulting
                                       Semo Co.,                               Key Solution                  25,000,000
 9          2010-11-30                                GO Chang-hwan                                                                    Service Fee
                                         Ltd.
            ,
                                                                                                                                   Business Consulting
                                       Semo Co.,                               Key Solution                  25,000,000
 10         2010-12-31                                GO Chang-hwan                                                                    Service Fee
                                         Ltd.


 11         2011-01-31
                                       Semo Co.,
                                         Ltd.
                                                      GO Chang-hwan
                                                           ,               .
                                                                               Key Solution      1           25,000,000
                                                                                                                                    Business Consulting
                                                                                                                                        Service Fee
                                                                                                                                                                  „—
      .
                                                                                                                                    Business Consulting
                                       Semo Co.,                               Key Solution                  25,000,000
 12         2011-02-28                                GO Chang-hwan                                                                     Service Fee
                                         Ltd.


 13         2011-03-31
                                       $ena) Co:,
                                          Ltd.
                                                      GO Chang-hwan             Key Solution         E       25,000,000
                                                                                                                                    Business Consulting
                                                                                                                                        Service Fee

                                       Semo Co.,                                                                                    Business Consulting
                                                      GO Chang-hwan             Key Solution                 25,000,000
 14         2011-04-30                                                                                                                  Service Fee
                                         Ltd.                                                                                                                 ,
                                                                                                                                    Business Consulting
                                        Semo Co                                 Key Solution                 25,000,000
 lc         2011-05-31                         "'     GO Chang-hwan                                                                     Service Fee
                                          Ltd.
                                                                                                                                    Business Consulting
                                        Sento Co.,                              Key Solution                 25,000,000
 161-06-30                                             GO Chang-hwan                                                                    Service Fee
                                           Ltd,
                                                                                                                                    Business Consulting
                                        Semo Co.,                               Key Solution                  25,000,000
 17             2011-07-31                             GO Chang-hwan                                                                    Service Fee
                                          Ltd.                                                                                                                       -.
                                                                                                                                    Business Consulting
                                        Semo Co.,                               Key Solution                   5,000,000
 18             2011-08-31                     ''       tO Chang-lr,van                                                                 Service Fee
                                          Ltd:
                                                                                                                                    Business Consulting
                                        Semo Co.,                               Key Solution                  25,000,000
     19         2011-09-30                             GO Chang-hwan                                                                    Service Fee
                                          Ltd,
                                                                                                                                    Business Consulting
                                        'Sem Cc)"      GO Chang-hwan            Key Solution                  25,000,000
 '10            2011-10-31                                                                                                              Service Fee
                                           Ltd.
      ..
                                                                                                                       .                           lg
                                                                                                                                     Business Consutin
                                        Scion                                                                 25,000,00 0                           .
                2011-11-30              Scn Co"         1 ) Chang-hwan           Key Solution                                           service Ecc
                                           Ltd.
                                ..._
                                                                                                                                     Business Consulting
                                        Serno Co.,     ,• -                     Key Solution                  25,000,000
                2011-12-31                             GO 1,..liang-hwan                                                                 Service Fee
                                           Ltd,
                                                                                                                               ,     Business Consulting
                                        SOMO CO., .                              Key Solution                 25,000,000
                2..012-o1-3i                           GO Chang-hwan                                                                    Service F ee
                                          Ltd
                                                                                                                                          ;ss Consulting
                                        Scum Co                                  Key Soluk ion                  .. -11,1,000
     2A         2.0 I 2-02-29               `)d‘" '    GO Ch-ang-hwian                                                                   Service, l'ec
                                           L,




                                                                                                                                                          EX-YOO-S2-00054
                                        Semo Co.,                                                                          Business Consulting
    25             2012-03-31                              GO Chang-hwan      Key olution                25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Sem Co.,                                                                           Business Consulting
    26             2012-04.-30                             CO Chang-hwart     Key .. olut on             25 00 000
                                          Ltd.                                                                                 Service Fee

                                        Semo                                                                               Business Consulting
      27           2012-05-31                Co"           GO Chang-hwan      Key Solution               25,000,000
                                          Ltd.                                                                                 Service Fee
......___                                                                                  -"
                                        Semo Co.,                                                                          Business Consulting
    28             2012-06-36                              GO Chang-hwan      Key Solution               25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Semo Co.,                                                                          Business Consulting
    29             2012-07-31                              (-10 Chang-hwan    Key Solution               25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Semo Co.,                                                                          Business Consulting
    30             2012-08-31.                             GO Chang-hwim      Key Solution               25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Seim Co.,                                                                          Business Consulting
    31             2012-09-30                              GO Chang-hwan      Key Solution               25,000,000
                                           Ltd.                                                                                Service Fee

                                        Sem° Co.,                                                                          Business Consulting
    32             2012-10-31                              GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Semo Co.,                                                                          Business Consulting
    33             2012-11-30                              GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee
                                                     , .                                                       ,.. ..
                                        Seim Co.,                                                                          Business Consulting
     34            2012-12-31                              GO Chang-liwan     Key Solution                25,000,000
                                           Ltd.                                                                                Service Fee

                                        Scmo Co.,                                                                          Business Consulting -
     35            2013-01-31                              GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Semo                                                                               Business Consulting
     36            2013-02-28                Co"           GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee

                                        Scmo Co.,                                                                          Business Consulting
      37           2013-03-31                              GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee
    .......„.„.,
                                        Semo Co.,                                                                          Business Consulting
     38            2013-04-30                              GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee
                                                                                                                            _____........
                                        Semo Co                                                                            BusinessConsulting
     39            20 3-05-31                   '          •GO Chang-hwan     Key Solution                25,000,000
                                          Ltd.                                                                                 Service Fee
                      _.....,..._....
                                        Semo Co.,                                                                           Business Consulting
     40            2013-06-30                              GO Chang-hwan      Key Solution                25,000,000
                                          Ltd.                                                                                  Service Fee

                                        Seam Co.,                                                                           Business Consulting
     41            2013-07-31                              GO Chang-hwan       Key Solution               25,000,000
                                           Ltd.                                                                                 Service Fee

                                        Serno Co.,                                                                          Business Consulting
     42            2013-08-31                              GO Chang-hwim       Key Solution               25,000,000        .
                                           Ltd.                                                                                 Service Fee

                                        Semo                                                                                Business Consulting
      43           2013-09-30                Co"           GO Chang-hwan       Key Solution               25,000,000
                                          Ltd.                                                                                  Service Fee

                                        Semo Co.,                                                                           Business Consulting
      44           2013-01-31                              GO Chang-hwan       Key Solution               25,000,000
                                          Ltd.                                                                                  Service Fee

                                   :Semo Co.,                                                                               Business Consulting
      45           2013-11-30                              GO Chang-hwan       Key Solution •              2-3„„
                                                                                                               000000
                                       Ltd.                                                                                     Service Fee

                                         Semo Co,,                                                                          Business Consulting
      46           2013-12-31                              GO Chang-hwen       Key Solution                25 000 000
                                           Ltd.                                                                                 Service Fee

                                         Semo Co,                                                                           Business Consulting
      47            20140131                                GO Cliang-hwan     Key Solution                25,000,000
                                           Ltd.                                                                                 Service Fee

                                         " - o t i-).,                                                                      Business Consulting
       48            114-02-29           "en:'d: • •        00 Chang-Mvan      Key Solution                25   1      0
                                             1                                                                                  Service Fee

                                                                                                                            Btismess Consulting
       49           2014-03-31           Sem° ("°•'         GO Chang-11w, n    Key Solution                25,000,000
                                             Ltd.                                                                               Service Fee


                                          Total                                         KEW     1.225.000,000




                                                                                                                                                   EX-YOO-S2-00055
                                               ACCOUNTS OF CRIME (2)
                                                                                       AMOUNT OF
         DATE                PAYER                CEO               RECIPIENT        EMBEZZLEMENT               DETAILS            REMARKS
NO.
                                                                                      (Ext,Intling VAT)
                                              YO0 Chong
             2010-         Moreal Design        Somena                                                      Business Consulting
 I                                                                  Key Solution             30,000,000
             04-30             Inc.           HA Myeong-                                                        Service Fee
—        _                                          liwn
                                              YO0 Chong
             20I0-         Moreal Design         Somena                                                     Business Consulting
                                                                    Key Solution             30,000,000
             05-31             Inc.           HA Myeong-                                                        Service Fee
                                                    hwa
                                              YO0 Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
 3                                                                  Key Solution             30,000,000
             06-30             Inc.           HA Iviyeong-                                                      Service Fee
                                                    hwa
                                              YO0 Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
                                                                    Key Solution             30,000,000
             07-31             Inc,           11A Myeong-                                                       Service Fee
                                                    hwa
                                              YO0 Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
                                                                    Key Solution              30,000,000
             08-31             Inc.           HA Myeong-                                                        Service Fee
                                                  , hwa
                                               YO0 Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
                                                                    Key Solution              30,000,000
             09-30             Inc.           HA Myeong-                                                        Service Fee
                                                     hwa
                                               Y00 Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
                                                                    Key Solution              30,000,000
             10-30             Inc.           HA Myeong-                                                        Service Fee
                                                     hwa
                                               YOU Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
                                                                    Key Solution              30,000,000
             11-30             Inc.           BA Ivlyeong-                                                      Service Fee
                                                     hwa
                                               YOU Chong
             2010-         Moreal Design         Somena                                                     Business Consulting
                                                                     (ey Solution             30,000,000
             12-31             Inc.            HA Myeong-                                                       Service Fee
                                                     hwa
                                               Y00 Chong
             2011-         Moreal Design          Sornena                                                   Business Consulting
 10                                                                 Key Solution              20,000,000
             01-31             Inc.            HA Myeong-                                                       Service Fee
                                                     hwa
                                               YO0 Chong
             2011-         Moreal Design          Somena                                                     Business Consulting
 11                                                                 Key Solution              20,000,000
             02-28 .           Inc.            HA Myeong-                                                        Service Fee
                                                      hwa
                                               YOU Chong
             2011-         Moreal Design          Somena                                                     Business Consulting
     2                                                              Key Solution              20,000,000
             03-31             Inc.            HA Myeong-                                                       Service Fee
                                                      hwa
                                               YOU Chong
             2011- •       Moreal Design          Somena                                                     Business Consulting
 13                                                                  Key Solution             20000,00
                                                                                                ,
             04-30             Inc.            HA Myeong-                                                       Service Fee
                                                      hwa
                                                YO0 Chong
             2011-         Moreal Design           Somena                                                    Business Consulting
 14                                                                  Key Solution              20,000,000
             05-31             Inc.            HA Myeong-                                                        Service Fez
                                                      hwa                                                                 ....„
                                                YOU Chong
             2011-         Moreal Design           Sornena                                                   Business Consulting
     5                                                               Key Solution              20,000,000
             06-30             Inc.            HA Mycong-,                                                      Service Fee
                                                      hwa
                                                       . ,
                                                            ,,, „
                                                     0. ( ,h^9.
             2011-          Moreal Design          Somena                                                    Business Consulting
     6                                                               Key solution              20,000,000
             07-31              Inc.           HA Mycong-                                                        Service Fee
                                                       hwa
                                                yo0 Chong                                                    Business Consult 1g
              2011-              Iti rt   =                                                    20,000,000
 17                                                Somena            Key Solilliou                              Service Fee
              OS-31    '         Inc
                                                HA Myetant-




                                                                                                                                   EX-YOO-S2-00056
                                                                              hwa

. ..... .........,...........,.....................
                                                                           Y00 Chong
                               2011-                      Moreal Design       Somena                                           Business Consulting
      18                                                                                   Key Solution        20.000
                                                                                                                 ,   ,000
                               09-30                          Inc.         HA Mycong-                                             Service Fee
                                                                                lima
                                                                           Y00 Chong
                               2011-                      Mores! Design       Somena                                           Business Consulting
      19                                                                                   Key Solution        20,000,000
                               10-31                          Inc.         HA Myeong-                                             Service Fee
                                                                                hwa
                                                                           Y00 Chong
                               2011-                      Moreal Design       Somena                                           Business Consulting
      20                                                                                   Key Solution        20,000,000
                               11-30                          Inc.         HA Myeong-                                             Service Fee
                                                                                hwa
                                                                           Y00 Chong
                               2011-                      Moreal Design       Somena                                           Business Consulting
      21                                                                                   Key Solution        20,000,000
                               12-31                          Inc.         HA Myeong-                                             Service Fee
                                                                                hwa
                                                                           Y00 Chong
                               2012-                      Mores! Design       Somena                                           Business Consulting
      22                                                                                   Key Solution        20,000,000
                               01-31                          Inc.         HA Myeong-                                              Service Fee
                                                                                hwa                                                                         —
                                                                           YO0 Chong
•                              2012-                      Moreal Design       Somena                                           Business Consulting
      23                                                                                   Key Solution        20,000,000
                               02-29                          Inc.         HA Myeong-                                             Service Fee
                                                                                hwa                   ...._,
                                                      —              •
                                                                           YO0 Chong
                               2012-                      Moretti Design      Somena                                           Business Consulting
      24                                                                                   Key Solution        20,000,000
                               03-31                          Inc.         HA Mycong-                                              Service Fee
                                                                                hwa
                                                                           YO0 Chong
                               2012-                      Moreal Design       Somena                                           Business Consulting
      25                                                                                   Key Solution        20,000,000
                               04-30                          Inc.         HA Myeong-                                              Service Fee
                                                                                                                                   Sery
                                                                                hwa
                                                                           YO0 Chong
                               2012-                      Moreal Design       Somena                                           Business Consulting
      26                                                                                   Key Solution        20,000,000
                               05-31                          Inc.         HA Myeong-                                              Service Fee
                                                                                hwa
                                                                           YO0 Chong
                               2012-                      Moreal Design       Somena                                           Business Consulting
      27                                                                                   Key Solution        20,000,000
                               06-30                          Inc.         HA Myeong- .                                            Service Fee
                                                                                hwa
                                                                           Y00 Chong
                               2012-                      Moreal Design       Somena                                           Business Consulting
      28                                                                                   Ye y Solution       20000
                                                                                                                 , ,000
                               07-31                          Inc.         HA Myeong-                                              Service Fee
......_                                                                          hwa
                                                                           Y00 Chong
                               2012-                      Moreal Design       Somena                                           Business Consulting
       29                                                                                  Key Solution        20,000, 900
                               08-31                          Inc.         HA Myeong-                                              Service Fee
                                                                                 hwa
                                                                           Y00 Chong
                               2012-                      Morcal Design       Som ena                                          Business Consulting
      30                                                                                   'Key Solution       20, 000000
                                                                                                                      ,
                               09-30                          Inc.         HA Myeong-                                              Service Fee
                                   .......... .                                  hwa
                                                                           YO0 Chong
                                2012-                     Morel Design     • Somena                                            Business Consulting
       31                                                                                  Key Solution        20,000,000
                                10-31                         lne.         HA Myeong-                                              Service Fee
                                                                                 hwa                                                   .
                                                                            Y00 Chong
                                2012-                     .Moreal Design       Sornena                                        , Business Consulting
       32                                                                                  Kei, Solution       20,000,000                   .
                                11-30                          Inc.        HA Myeong-                                               Service Fee
                                                                                 hwa
                                                                            \'O0 Chong
                                2012-                     Mores! Design        Sorn ena                                         Business Consulting
       33                                                                                  Key Soutou          20,,t
                                                                                                                000 0             "
                                12-31                         Inc.           IA Mycong,-                                            Service Fee
                                                                                 Itwa
                                                                            '100 Chong
             1                  2013-                     Moreal Design        Sornena                                          Business Consulting
                                                                                                Solution       -2.0,000,000      • . .      .    "
       3''                      0 I -31                       Inc.               Mycong-                                           Service lice




                                                                                                                                                      EX-YOO-S2-00057
                                          YO0 ChorIP.
          2013-           Moreal Design          Somena                                                             Business Consulting
35                                                                               Key Solution         20,000,000            . ,
          02-28               Inc.        HA Myeong-                                                                    Service Fee
     ..............„„._                               hwa
                                          „.........,„,....„„„„.._............
                                           YO0 Chong
         2013-            Mores! Design          Somena                                                             Business Consulting
36                                                                               Key Solution         20,000,000
         03-31                Inc,        ILA Myeong-                                                                   Service Fee
                                                      hwa
                                           Y00 Chong
         2013-            Mores! Design          Somena                                                             BUSilleSS Consulting
37                                                                               Key Solution         20,,000
                                                                                                        000
         04-30                Inc.        HA Myeong-                                                                   Service Fee
                                                      hwa
                                           YO0 Chong
         2013-            Moreal Design          Somena                                                             Business Consulting
38                                                                               Key Solution         20,000,000
         05-31                Inc.        HA Myeong-                                                                    Service Fee
                                                       hwa
                                           YO0 Chong
         2013-            Moreal Design          Somena                                                             Business Consulting
39                                                                               Key Solution         20,000,000
         06-30                II1C,       HA Myeong-                                                                    Service Fee
                                                       hwa
                                           YO0 Chong
         2013-            Moreal Design           Somena                                                            Business Consulting
40                                                                               Key Solution         20,000,000
         07-31                Inc.        HA lvlyeeng-                                                                  Service Fee
                                                       hwa
                                           YO0 Chong
         2013-            Moreal Design           Somena                                                            Business Consulting
41                                                                               Key Solution          20000,000
         08-31                Inc.        HA Myeong-                                                                    Service Fee
                                                       hwa
                                           YO0 Chong
         2013-            Moreal Design           Somena                                                            Business Consulting
42                                                                               Key Solution          20,000,000
         09-30                Inc.        HA Myeong-                                                                    Service Fee
                                                        hwa
                                           YO0 Chong
         2013-            Moreal Design           Somena                                                            Business Consulting
43                                                                               Key Solution          20,000,000
         10-31                Inc.         HA Myeong-                                                                   Service Fee
                                                                                                                                      ,
                                                        hwa
                                           YO0 Chong
         2013-            Mores! Design           Somena                                                            Business Consulting
44                                                                               Key Solution          20,000,000
         11-30                Inc.         HA Myeong-                                                                   Service Fee
                                                        hwa...,_..
                                            Y00 Chong
         2013-            Moreal Design            Somena                                                           Business Consulting
45                                                                               Key Solution          20,000,000
         12-31                Inc.         HA Myeong-                                                                   Service F ee
                                                        hwa

                              Total                                                       KRW 990,000,000

                                                            ——




                                                                                                                                           EX-YOO-S2-00058
                                             ACCOUNTS OF CRIME (3)

                                                                             AMOUNT OF
                                                          R ECIP1ENT       EMBEZZLEMENT                DETAILS                REMARKS
NO.      DATE           PAYER               CEO
                                                                            (Eschriling VAT)                                      _
                                          LEO Seong-
         2009-01-                           liwan                                   9,499,200       Trademark royalty
                      Mae Co., Ltd.
                      M                                   Key Solution
            30                             LEE Jae-
                                                                                                                                         --
                                          LEE Seong-
         2009-02-                             hwan                                 18,685,600       Trademark royalty
                      Ahae Co., Ltd.                      Key Solution
            27                              LEE Jae-
                                              yeorig,
                                          IliE Seong-
         2009-03-                             hwan        Key Solution             52,638,400       Trademark royalty
                      Ahae Co ., Ltd.
            31                              LEE Jae-
                                              ycong
                                          LEE Seong-
         2009-04-                              hwan       Key Solution             62,902,300       Trademark royalty
  4                     tae Co., Ltd.
            30                              LEE Jac-
                                              nong
                                          LEE Suing-
         2009-05-                              hwari                                49,325,900      Trademark royalty
                      Ahae Co., Ltd.                      Key Solution
            30                              LEE Jae-
                                              yeong
                                          LEE Seong-
         2009-06-                              hwan                                 59,522,800      Trademark royalty
                      Ahae Co., Ltd.                      Key Solution
            30                              LEE Jae-
                                              yeong,                                                                          "
                                          LEE Gang-se
         2009-07-                            LEE Jae-     Key Solution              65,986,900      Trademark royalty
   7                  Ahae Co., Ltd
            31                               Jeong
                                          LEE Gang-se
         2009-08-                            LEE Jae-     Key Solution              74,332,910       Trademark royalty
                      Ahae Co., Ltd.
            31                                 yeong
                                          LEE Gang-se
         2009-09-                            LEE Jae-      Key Solution             85,358,950       Trademark royalty
   9                  Ahae Co., Ltd.
            30                                 yeong
                                          LEE Gang-se
         2009-10-                            LEE Jae-      Key Solution             82,482,640       Trademark royalty
   10                 Ahae Co., Ltd.
            30                                 Yeong                                                                    .
                                          LEE Gang-se
         2009-11-                            LEE Jae-      Key Solution             75,699,660       Trademark royalty
   11                     ae Co., Ltd.
            30                               _y_cona,
                                           .,EE Gang-se
          2009-12-                           LEE Jae-      Key Solution             65,440,520       Trademark royalty
   12                  Ahae Co., Ltd.
             31                                 veong
... „
                                           LEE Gang-se
          2010-01-                            LEE Jae-     Key Solution             20,057,030       Trademark royalty
   13                  Ahae Co., Ltd.
             30                                 ycong
                                           LEE Gang-se
          2010-02-                            LEE Jae-     Key Solution             34,552,840       Trademark royalty
   14                  Ahae Co., Ltd.
             27
                                             Yeo!lr,
                                           LEE Gang-se
          2010-03-                          LEI', Jae-     Key Solution              98,678,620      Trademark royalty
   15                     aCo.,Ltd.
             31                               veong
                                           , • ang-se
          2010-04-                                         Key Solution             113,957,210       Trademark royalty
    16                 Ahae Co„ Ltd.
             30                               yeo
                                            lr Gang-sr                                                                        1
          21)10-.05-                        1,11lE Jac-     Key Solution            108,965,880       Trademark royally
                  Co..
                     Ahac
             31                                veinal
                                           LL ,..lang-e
          2 010-06-                                         Key Solution            1 !9,595,56       l'radrmark royalty
    18                 Ahac Co., Ltd.
             30
                                              y coop,
                                          LEE Gang-se
          2010-0 7-                        LEE Jr           Key Solution             91,733,660       Tratitinaric ro   ltv
    19                  Aha C -
             :10                            wow.
                                                    :e
          2010-08-                       LEE Jar-           Key Solution             47,267,790 ,      Itademark ro -
             11                                                                                                               ,




                                                                                                                                      EX-YOO-S2-00059
                                                 LEE Gan,
           2010 -09-                               LEE Jac-                           Key Solution           68,928,360     Trademark royalty
 21                           lile Co., Ltd.
              30                                                 i
                                                   EE Gang-se
           2010-10-                                 LEE Jae-                          Key Solution           88,509,321)    Trademark royalty
 22                          Ahae Co., Ltd
              29                                       yeong
                                                 LEE Gang-se
           2010-11 -                                LEE Jae-                          Key Solution           92,307,510     Trademark royalty
 23                            ..e Co., Ltd.
              30                                       yeong
                                                  ,EE Gang-se
           2010-12-                                 LEE Jae-                          Key Solution           67,265,320     Trademark royalty
 24                          Ahne Co., Ltd.
              31                                        yeong
                                                 LEE Gang-se
           2011-01-                                 LEE Jae-                          Key Solution           28,770,020     Trademark royalty
 25                          Alin Co., Ltd.
              31                                        yeong                                         ....
                                                 LEE Gang-se
           2011-02-                                 LEE Jae-                          Key Solution           37,212,960     Trademark royalty
 26                          Ahae Co., Ltd.
              28                                        ycong
                                                 LEE Gang-s
           2011-03-                                 LEE Jae-                          Key Solution           86,113,660     Trademark royalty
 27                          Ahae Co., Ltd.
              31                                        yeong
                                                 LEE Gang-se
           2011-04-                                 LEE Jae-                          Key Solution           119,011,700    Trademark royalty
 28                          Ahae Co., Ltd.
              29                                            cong
                                                    „E Gang-so
           2011-05-                                 LEE Jac-                          Key Solution           114,268,060    Trademark royalty
 29                          Ahac Co., Ltd.
              31                                        worn;
                                                 LEE Gang-se
           2011-06-                                 LEE Jae-.                         Key Solution           125,344,540    Trademark royalty
   30                        Ahae Co., Ltd.
              29                                         ycong ,                                                                __.
.._                      -
                                                 LEE Gang-se
           2011-07-                 . Ltd.          LEE Jae-                          Key Solution            97,473,630    Trademark royalty
 31                          Ahae Co..
                29                                       yeong
                                                 LEE Gang-se
           2011-08-                                  LEE Jae-                         Key Solution            95,052,150     Trademark royalty
  32                         Ahae Co., Ltd,
              31                                         ycong
                                                 LEE Gang-se
           2011-09-            Jae Co., Ltd.         LEE Jae-                         Key Solution           118,644,650     Trademark royalty
  33
              30                                       _yeong
                                                 LEE bang-se
           2011-10-                                  LEE Jae-                         Key Solution           117,824,120     Trademark royalty
  34                         Ahae Co., Ltd.
              31
                                                       _ yeong                         —
                                                  LEE Gang-se
           2011-11- .                                LEE Jae-                         Key Solution           112,252,300     Trademark royalty
  35                         Ahae Co., Ltd.
              30                                          yeong
                                                  LEE Gang-se
           2011-12 -                                 LEE Jac-                          Key Solution          105,125,510     Trademark royalty
  36                         Ahae Co., Ltd
              30                                          yeong
                                                  LEE Gang-se
           2012-01-          Alin, Co., Ltd.         LEE Jae-                          Key Solution           32,865,670     Trademark royalty
    7
              31                                          yeong
                                                   ,EE Gang-se
           2012-02-                                                                    Key Solution           54,586,090     Trademark royalty
  38                          Ahae Co., Ltd,    1 1...E1i Jae-
              29                                          yeong
                                                  LEE Gang-se
           2012-03-          Alm Co., Ltd,            LEE Jae,-                        Key Solution           99,416,630     Trademark royally
    9
              31                                           yeong
                                                   LEE Gang-cc
            2012-04-                     Ltd.          LEE Jae-                        Key Solution          126,176,930     Trademark royalty
  40
               30                                          ycong
                                                       LEE J ar-
                              ,                            yeong                                              153,315,540    Trademark royalty
  411                         Anat. Co., ltd.          Hw Ai,,..1(.-,                  Key Solution
                 31
                                                         Won-iu
                                                    ....................—...„......
                                                       LEE jar-
            2012-06-                                       yeong                       Key Solution           152,717,850    'fradeniark royalty
    .,..                      A hae Co "
                                       . I Al
                                                       HWANG
               30
           L                                                won_.iu
                                     ,
            '2 0 I 2 -07 -                                  yeong                                              88;316,        Trademark royally
   43            .,                                                                    Key Solution
                                                          kiWANk l3
                                                           WonTii,




                                                                                                                                                   EX-YOO-S2-00060
                                          LEE Jae-
       2J1204                              yeong      Key Solution                    71,302,970       Trademark loyally
44                  Ahae Co., Ltd.        HWANG
                                           Won-ju
                                          LEE Jae-
       2k 12C9                              yeong     Key Solution                   109,726,550       Trademark royalty
45                  Ahae Co., Ltd.        HWANG
                                           Wort-iii
         _
                                          LEE Jae-
       2012 -1I-                            yeong     Key Solution                    117,211,055      Trademark royalty
46                  Abae Co., Ltd.
          12                              HWANG
                                           Won-iu
                                          LEE Jae-
       2012-11-                             yeong     Key Solution                    117,887,270      Trademark royalty
47                  Ahae Co., Ltd.
          30                              HWANG
                                           WorOti
                                          LEE Jae-
       2012-12-                             yeong     Key Solution                     67,798,940      Trademark royalty
48                  Aha e, Co., ,}..td.   HWANG
          31
                                           Won-ju
                                          LEE Jar-
       2013-01-                              yeong    Key Solution                     29,444,940      Trademark royalty
49                  Ahae Co., Ltd.        HWANG
          31
                                            Won:0                                                            _______   _.
                                           LEE Jae-
       201 3-02-                             yeong    Key Solution                     96,207,690      Trademark royalty
50                    h    Co., Ltd.
          28                               HWANG
                                            Won-ju
                                           LEE Jae-
       201 3-03-                             yeong                                    104,114,570       Trademark royalty
51                  Althe Co., Ltd.       HwANG       Key Solution
          31
                                           Won-ju
                                           LEE Jae-
       2013-04-                             yeong      Key Solution                    135,741,050      Trademark royalty
52                  Ahae Co., Ltd.         HWANG
          30
                                            Won-ju
                                           LEE Jae-
       2013-05-                             yeong      Key Solution                    140,537,280      Trademark royalty
53                   Ahae Co., Ltd.
          31                               HWANG
                                            Won-ju                                                                            ___
                                           LEE Jae-
       2013-06-                             yeong      Key Solution                    134,883,620      Trademark royalty
 54                  Ai m Co., Ltd,        HWANG
          30
                                            Won-ju
                                           LEE Jae-
        2013-07-                            yeong      Key Solution                     95,969,170      Trademark royalty
 55                  Ahae Co., Ltd.        HWANG
           31
                                            Won-ju
                                           LEE me-
                                             yeong     Key Solution                     97,998,480      Trademark royalty
 56                  Altar Co., ..,
             30                            HWANG
                                            Won-ju         _              ,
                                           LEE Jae-
        2013-09-                             yeong     Key Solution                     99,694,710       Trademark royalty
 57                  Aline Co., Ltd.       HwANG
           30
                                      Won-ju
                                    LEE Jae-
        20 13-10-                     yeong            Key Solution                    116,803,180       Fradcmark royalty
                                                                                                         1
 58                  Attac Co.     HWANG
           31
                                      Wo11.1 it_
                                    LEE; Jac-
        2013-11-                      ycong                    Solution                 131,752,960      Trademark royalty
 59        30              C" Lid,HWANG
                         ' Co
                                      Won-jit
                                    I
        2013-12..                     yeong             Key Solution                    151,1)53,570     Trademarkroyalty
 61)                   1 Co.,       HWANG
           31
                                             Won-to


                          Total                                   KEW         5.346,311,045




                                                                                                                             EX-YOO-S2-00061
                                           ACCOUNTS OF CRIME (4)


                                                                                   AMOUNT OF
NO.      DATE             PAYER               CEO            RECIPIENT           EMBEZZLEMENT                   DETAILS              REMARKS
                                                                                  (Excluding VAT)
         2009-01-      Onnara Shopping     BYEON Gi-
 1                                                           Key Solution                 8,514A30           Trademark royalty
            31            Co., Ltd.          chun

         2009-02-      Onnara Shopping     BYEON Gi-
 2                                                           Key Solution                 8,387,180          -Frademark royalty •
            28            Co., Ltd.          chun

         2009-03-      Onnara Shopping     BYEON Gi-
 3                                                           Key Solution                10,049,271          Trademark royalty
            31            Co., Ltd.          chun

         20Q9-04-      Onnara Shopping     BYEON Gi-
 4                                                           Key Solution                 8,911,148          Trademark royalty
            30            Co., Ltd.          chun

         2009-05-      Onnara Shopping     BYEON Gi-                                                         Trademark royalty
 5                                                           Key solution                 8,944,341
            31            Co., Lid.          chun

         2009-06-      Onnara Shopping     BYEON Gi-                                                         Trademark royalty
 6                                                           Key Solution
                                                                       on                 9,369,197
            30            Co., Ltd.          chun
                                                                              ...,. _
         2009-07-      Onnara Shopping     BYEON Gi-
 7                                                           Key Solution                 9,339,334          Trademark royalty
            31            Co., Ltd.          chun

         2009-08-      Onnara Shopping        BYEON Gi-
 8                                                           Key Solution                 9,194,022          Trademark royalty
            31            Co, Ltd.              chun
                                          , .._                                            _....,, .„....,           .,
         2009-09-      Oimara Shopping        BYEON Gi-                                                      Trademark royalty
 9                                                           Key Solution                11,251,062
            30            Co., Ltd.             chun

         2009-10-      Onnara Shopping     BYEON Gi-                                                         Trademark royalty
10                                                           Key Solution                10,081,781
            31            Co., Ltd.          chun

         2009-11-      Onnara Shopping     BYEON Gi-                                                         Trademark royalty
ll                                                           Key Solution                1111,741
            30            Co., Ltd.          chun

         2009-12-      Onnara Shopping     BYEON Gi-                                                         T rademark royalty
12                                                           Key Solution                11,631,725
            31            Co,, Ltd.          chun

         2010-01-      Onnara Shopping     BYEON (ii-                                                        Trademark royalty
13                                                           Key Solution                11,077,274
            31            Co, Ltd.           chun

         2010-02-      Onnara Shopping      BYEON Gi-                                                        Trademark royalty
14                                                           Key Solution                 9,646,549
            28            Co., Ltd.           chun

         2010-03-      Onnara Shopping      BYEON Gi-
15                                                           Key Solution                11,053,410          T rademark royalty
            31            Co., Ltd.           chun

         2010-04-      Onnara Shopping      BYEON Gi-
16                                                           Key Solution                11,104,935          Trademark royalty
            30            Co., Ltd.           chun

         2010-05-      Onnara Shopping      BYEON Gi-                                                        Trademark royalty
17                                                           Key Solution                11,336,950
            31            Co., Ltd. .         chun

         2010-06-      Onnara Shopping      BYEON Gi7
18                                                           Key Solution                 11,248,907         Trademark royalty
            30            Co.; Ltd.           chun

         2010-07-      Onnara Shopping                 Gi-
l9                                                           Key Solution                 10,724,209         Trademark royalty
            31            Co., Ltd.            choir

         2010-08-      Onnara Shopping      BYEON 01-
20                                                           Key Solution                 I 0,668,041 .       Trademark royalty
            31            Co., Ltd.           chur,

         2010-09-      Ouriara Shopping     BYEON 01-        K.q solution                                    Trademark royalty
21                                                                                         9,475,317
            .30            Co., Ltd           chun

         2010-10-      Onnara Shopping      •BYEON Gi-
                                                             Key Solution                 10/102,170 . Trademark royalty
            31            Co., I...td.         churl

.,..,,   2010- I I -   Onnara Shopping      BYEON Gi-
                                                             }cc), solution                9,953.442          Tradeinark royalty '
            30            Co., Ltd.           el-um




                                                                                                                                     EX-YOO-S2-00062
                2010-12-       Gamma Shopping    BYEON (ii-                                 9,386,467                 Trademark royalty
    24                                                              Key Solution
                   31             Co., Ltd.        churl

                'to 1 1 _01-   Onnara Shopping   BYEON 0 i-               solution                                    Trademark royalty
                                                                    Key                     9,153,436
                     31           Co., Ltd.        chun

                2011-02- °imam Shopping BYEON Gi-                                           5,693,324                 Trademark royalty
    26          ey         Solution               K.
                   28        Co., Ltd.    chun

                7 011-03-      Onnara Shopping   BYEON                                      8,382,828                 Trademark royalty
    27                                                  GI-         Key Solution
                    31            Co., Ltd.        chun

                2011-04-       Onnara Shopping   BYEON Gi-                                  6,747,077                 Trademark royalty
    23                                                              Key Solution
                   30             Co., Ltd.        ehun

                2011-05-       Onnara Shopping    BYEON Gi-                                  7,476,739                Trademark royalty
     29 •                                                           Key Solution
                   31             Co., Ltd.            chun
....„„......_                                    .,.......„...___                                                      ..........
                2011-06-       Onnara Shopping    BYEON Gi-                                  7,234,918                Trademark royalty
    30                                                              Key Solution
                   30             Co., Ltd.            chun

                2011-07-       Onnara Shopping   BYEON 01-                                   7,281,819                Trademark royalty
    31                                                              Key Solution
                   31             Co., Ltd.        chun

                2011-08-       Onnara Shopping   BYEON Gi-                                   6,729,200                Trademark royalty
    32                                                              Key Solution
                   31             Co., Ltd.        chun

                2011-09-       Onnara Shopping   BYEON Gi-                                   7,084,049                Trademark royalty
    33                                                              Key Solution
                   30             Co., Ltd.        chun                                                                                   .....   ......„.....,....
                                                                                                 .....,„...........
                2011-10-       Onnara Shopping   BYEON Gi-                                   6,179,764                Trademark royalty
    34                                                              Key Solution
                   31             Co., Ltd.        ehun

                2011-11-       Onnara Shopping   BYEON Gi-                                   6,690,886                Trademark royalty
    35                                                              Key Solution
                   30             Co., Ltd.        chun

                2011-12-       Onnara Shopping   BYEON Gi-                                   6,619,761                Trademark royalty
     36                                                             Key Solution
                  31              Co, Ltd.         chun


                                   Total                                       KIM 328,436,704




                                                                                                                                                  EX-YOO-S2-00063
                                               ACCOUNTS OF CRIME (5)

                                                                              ,
                                                                                     AMOUNT OF
                             PAYER            CEO            RECIPIENT            EMBEZZLEMENT               DETAILS                REMARKS
NO.          DATE
                                                                                  _iplltiding..)..W1) _
             2008-01-     Chonhaiji Co.,                     Key Solution                  18,898,710     Trademark royalty
    1                                       SIN Jae-jik
                31            Ltd.

             2008-02-     Chonhaiji Co.,                     Key Solution                  19,065,190     Trademark royalty
                                            SIN Jae-jik
                29            Ltd.

             2008-03-     Chonhaiji Co.,    SIN Jae-jik      Key Solution                  27,695,580     Trademark royalty
    3                         Ltd.
                31

             2008-04-     Chonhaiji Co.,                     Key Solution                  21,061,470     Trademark royalty
    4                                       SIN Jae-jik
                30            Ltd.

             2008-05-     Chonhaiji Co.,                     Key Solution                  27,193,951     Trademark royalty
    5                                       SIN Jae-jik
                31            Ltd.

             2008-06-     Chonhaiji Co.,    SIN Jae-jik      Key Solution                  20,423,502     Trademark royalty
                30            Ltd.

             2008-07-     Chonhaiji Co.,                     Key Solution                  26,326,392     Trademark royalty
                                            SIN Jae-jik
                31            Ltd.

             2008-08-     Chonhaiji Co.,                     Key Solution                   20,492,939    Trademark royally
                                            SIN Jae-jik
                31            Ltd.                                                         ......._
.
             2008-09-     Chonhaiji Co.,                     Key Solution                  22,261,413     Trademark royalty
                                            SIN Jae-jik
                30            Ltd.
                                      _
             2008-10-     Chonhaiji Co.,                     Key Solution                  23,884,376     Trademark royalty
    10                                      SIN Jae-jik
                31            Ltd.

             2008-11-     Chonhaiji Co.,    siN Jae ...iik                                  32,453,666    Trademark royalty
                                                             Key Solution
                30            Ltd.

             2008-12-     Choni Co.,        SIN Jae-jik      Key Solution                   30,486,812     Trademark royalty
    12                       Ltd,
                31

             2009-01-     Chonhaiji Co.,                     Key Solution                   48,111,860     Trademark royalty
    13                                      SIN Jae-jik
                31            Ltd.

             2009-02-     Chonhaiji Co.,    SIN Jae-jik       Key Solution                  50,410,799     Trademark royalty
    14                        Ltd.
                28

             2009-03-     Chonhaiji Co.,                      Key Solution                  60,588,197     Trademark royalty
    15                                       SIN Jae-jik
                31            Ltd.

              2009-04-     Chonhaiji Co.,                     Key Solution                  58,348,572     Trademark royalty
    16                                       SIN Jae-jik
                 30            Ltd.

              2009-05-     Chonhaiji Co.,    SIN Jae-jik      Key Solution                  54,578,526     Trademark royalty
    17                         Ltd.
                 31

              2009-06-     Chonhaiji Co.,    SIN Jae-ji k     Key Solution                  64,037,212     Trademark royalty
    18                         Ltd.
                 30

        19    2009-07-     Choni Co.,        sn       iik                                                  Trademark royalty
                                             SINJati _        Key Solution                  59,809,228
                 31           Ltd.

              2009-08-     Chonhajli Co.,    stN Jac_iik      Key Soluti on                 53,707,361     Trademark royalty
    20                         Lt d.
                 31
                     ..
              2 009.09-    Chonhaiji Co.,              iik    Key solution                                 Traderrnut royalty
    21                                       SIN jae.,                                      63.522,079
                  30           Ltd.
_
              2009-10-     Chonhaiji Cu .              jik                                   58,962,850    Trademark royalty
        22                                   SIN hie          Key Solution
                 31

              2009-11-     Chonhaiji Co..    stN, jae,• .     Key Solution                   64,268,957     I'r, ii, lark royalty
                 30            Ltd




                                                                                                                                     EX-YOO-S2-00064
2009-12.-   Chonhaiji Co,                  Key Solution           57,277,573   Trademark royalty
                             SIN Jae-jik
   31           Ltd.

2010-01-    Chonhaiji Co.,                 Key Solution           52,761,859   Trademark royalty
                             SIN Jar-ilk
   31           Ltd.

2010-02-    Chonhaiji                      Key Solution           35,350,717   Trademark royalty
                             SIN Jae-jik
   28           Ltd.

2010-03-    Chonhaiji Co.,                 Key Solution           51,082,683   Trademark royalty
                             SIN Jae-jik
   31           Ltd.

2010-04-    Chonhaiji Co.,                 Key Solution           45,397,219   Trademark royalty
                             SIN Jae-jik
   30           Ltd.

2010-05-    Chonhaiji Co.,                 Key Solution           38,288,632   Trademark royalty
                             SIN Jae-jik
   31           Ltd.

2010-06-    Chonhaiji Co.,                 Key Solution           33,678,446   Trademark royalty
                             SIN Jae-jik
   30           Ltd.


               Total                               KRW 1,235,426,771




                                                                                                   EX-YOO-S2-00065
                                 ACCOUNTS OF CRIME (6)


                                                              AMOUNT OF
NO. DATE PAYER                   CEO       RECIPIENT       EMBEZZLEMENT         DETAILS
                                                            (Excluding VAT)
   2011-02- Chonhaiji Co.,     BYEON 01-   YO0 Hyuk Kee           20,000,000    Advisory fee
     25          Ltd.            chun

   2011-03-   Chonhaiji Co.,   BYEON GI-   Y00 Hyuk Kee           20;000,000    Advisory fee
      25          Ltd.           chun

   2011-04-   Chonhaiji Co.,   BYEON 01-   TOO Hp* Kee            20,000,000    Advisory fee
      21          Ltd.           chun

   2011-05- Chonhaiji Co.,     BYEON Gi-   Y00 Hyuk Kee            20,000,000   Advisory fee
     24          Ltd.            chun

   2011-06- Chonhaiji Co.,     BYEON 01-   TOO Hyuk Kee            20,000,000   Advisory fee
     22          Ltd.            chun

   2011-07- Chonhaiji Co., BYEON GI-       YO0 Hyuk Kee            20,000,000   Advisory fee
     22         Ltd.          chun

   2011-08- Chonhaiji Co.,     BYEON Gi-                           20,000,000   Advisory fee
                                           1100 Hyuk Kee
     24          Ltd.            chun

   2011-09- Chonhaiji Co., BYEON Gi-       TOO Hyuk Kee            20,000,000   Advisory fee
     21         Ltd.          chun

   2011-10- Chonhaiji Co.,     BYEON G1-   TOO Hyuk Kee            20,000,000   Advisory fee
     20          Ltd.            chun
   2011-11- Chonhaiji Co.,     BYEON O1-   TOO Hyuk Kee            20,000,000   Advisory fee
     22          Ltd.            chun


                 Total                              KIRW 200,000,000




                                                                                               EX-YOO-S2-00066
                   ACCOUNTS OF CRIME (7)


                      TITLE OF   AMOUNT                         DETAILS
NO.     DATE
                      ACCOUNT
                       Advance     1,656,598,080    Photographs purchased by AHAE PRESS
      2013-03-27       Payment
                       Advance      685,374,652     Photographs purchased by AHAE PRESS
 2    2013-04-23
                       Payment
                       Advance      700,000,000     Photographs purchased by AHAE PRESS
 3    2013-04-25       Payment
                       Advance      299,091,725     Photographs purchased by AHAE PRESS
 4    2013-04-25
                       Payment
                       Advance      790,290,933     Photographs purchased by AHAE PRESS
 5    2013-05-24       Payment
                       Advance             5,000    Photographs purchased by AHAE PRESS
 6    2013-05-24       Payment
                       Advance      314,315,268     Photographs purchased by AHAE PRESS
 7    2013-05-31       Payment
                       Advance     1,113,651,704    Photographs purchased by AHAE PRESS
 a    2013-06-07       Payment
                       Advance     1,000,000,000    Photographs purchased by AHAB PRESS
 9    2013-06-21       Payment
                       Advance       581,561,566    Photographs purchased by AHAB PRESS
10    2013-06-21       Payment
                       Advance       500,539,850    Photographs purchased by AHAB PRESS
11    2013-07-12
                       Payment
                       Advance       626,008,934    Photographs purchased by AHAE PRESS
12    2013-07-19
                       Payment
                       Advance        47,236,932    Photographs purchased by AHAB PRESS
13    2013-07-19
                       Payment
                       Advance       813,514,580    Photographs purchased by AHAB PRESS
14    2013-07-25       Payment
                       Advance       111,403,702    Photographs purchased by AHAB PRESS
15    2013-07-26       Payment
                       Advance                      Photographs purchased by AHAE PRESS
16    2013-07-26                     188,598,824
                       Payment
                       Advance       329,814,674    Photographs purchased by AHAE PRESS
17    2013-07-26       Payment
                       Advance       979,549,055    Photographs purchased by AHAE PRESS
18    2013-08-09       Payment
                       Advance       338,055,955    Photographs purchased by AHAE PRESS
19    2013-N-09        Payment
                       Advance       267,759,760    Photographs purchased by AHAE PRESS
20    2013-08-09       Payment
                       Advance      1,633,201,831   Photographs purchased by AHAE PRESS
21    2013-08-23       Payment
                       Advance      1,095,051,425   Photographs purchased by AHAE PRESS
22    2013-09-05       Payment
                       Advance       398,541,155     Photographs purchased by AHAE PRESS
 23   2013-09-24       Payment




                                                                        EX-YOO-S2-00067
                    Advance                 539,051,170    Photographs purchased by AHAE PRESS
24    2013-09-30    Payment
                    Advance                 600,050,876    Photographs purchased by AHAE PRESS
25    2013-10-07    Payment
                    Advance                 515,534,174    Photographs purchased by AHAE PRESS
26    2013-10-17    Payment
                    Advance                 105,016,992    Photographs purchased by AHAE PRESS
27    2013-10-28    Payment
                    Advance                  41,979,008    Photographs purchased by AHAE PRESS
28    2013-10-28    Payment
                    Advance                 212,890,963    Photographs purchased by AHAE PRESS
29    2013-10-29    Payment
                    Advance                 161,628,542    Photographs purchased by AHAE PRESS
30    2013-10-29    Payment
                    Advance                 131,338,916    Photographs purchased by AHAE PRESS
31    2013-10-29    Payment
                    Advance                  88,019,975    Photographs purchased by AHAE PRESS
32    2013-11-07    Payment
                    Advance                    7,391,280   Photographs purchased by AHAE PRESS
33    2013-11-07    Payment
                    Advance                  171,855,800   Photographs purchased by AHAE PRESS
34    2013-11-07    Payment
                    Advance                  156,989,532   Photographs purchased by AHAE PRESS
35    2013-11-21    Payment
                    Advance                  106,371,948    Photographs purchased by AHAE PRESS
36    2013-11-21    Payment
                     Advance                 106,441,958    Photographs purchased by AHAE PRESS
37    2013-11-22     Payment
                     Advance                 370,572,219    Photographs purchased by AHAE PRESS
38     2013-12-11    Payment
                     Advance                 261,334,030    Photographs purchased by AHAB PRESS
 39    2013-12-11    Payment
                     Advance                  63,930,030    Photographs purchased by AHAE PRESS
 40    2013-12-11    Payment
                     Advance                  40,706,030    Photographs purchased by AIME PRESS
 41    2013-12-11    Payment
                     Advance                  21,670,030    Photographs purchased by AHAE PRESS
 42    2013-12-16    Payment
                     Advance                 894,982,649    Photographs purchased by AHAE PRESS
 43    2013-12-23    Payment
                               •
                     Advance                 744,156,260    Photographs purchased by ARAB PRESS
 44    2013-12-24    Payment

                         Total KRW 19,862,077,987




                                                                                EX-YOO-S2-00068
